Simple Trusts 

1)  Calculate Gross Income (Do NOT include TEI in Gross Income) 

2)  Calculate Tentative Taxable Income (TTI)

         A)  Formula: 	                Gross Income 

	                      (Personal Exemption) 

	                                     (Capital Loss) 

	                    (Total Direct Expenses) 

                (Total Deductible Indirect Expenses) 

	(All Other Deductions, Except DD) 

			               TTI   

          B)  Deductible Indirect Expenses: 
			          TEI In DNI 

     Indirect Expense A  x  ——————— = Indirect Expense 

		          Total DNI          Allocated to TEI 

     TEI 

     (Indirect Expense Allocated to TEI) 

     Net TEI 



     Indirect Expense A 

     (Indirect Expense Allocated to TEI) 

     Deductible Indirect Expense From Class A 



			          TEI In DNI 

     Indirect Expense B  x  ——————— = Indirect Expense 

		          Total DNI          Allocated to TEI 

     TEI 

     (Indirect Expense Allocated to TEI) 

     Net TEI 



     Indirect Expense A 

     (Indirect Expense Allocated to TEI) 

     Deductible Indirect Expense From Class B



     Deductible Indirect Expense From Class A

     Deductible Indirect Expense From Class B

                 Total Deductible Indirect Expenses 

3)  Distribution Deduction 

          A)  What is FAI? (Do NOT include Phantom Income from PA)

        B)  What is DNI? 

	 			             TTI 

		+ 	  Personal Exemption 

			            (Capital Gains) 

		+ 	            Capital Losses

		+ 		    Net TEI 

		+ Certain Types of Capital Gains 

		           (Extraordinary Dividends) 

				          DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If FAI Is Lower, FAI is Tentative DD 

	ii)  If DNI Is Lower, DNI is Tentative DD



        D)  Subtract Net TEI From Tentative DD 		Tentative DD                 

				                            (Net TEI)

				  Distribution Deduction 

4)  Compute the trust’s taxable income 

 		       TTI 

	          (Distribution Deduction)

	Simple Trust’s Taxable Income  



5)  Compute Amount Included In Each Beneficiaries’ Income 

          A)  If FAI Is Lower Than DNI 

	 		     FAIRTBD(B) 

		FAI     x      ————————

			  Total FAIRTBD 

        B)  If DNI Is Lower Than FAI 

			FAIRTBD to This Beneficiary 

		DNI     x      —————————————

			          Total FAIRTBD 

6)  Determine Character of Inclusions 

        A)  Make A List of Items In DNI 

	Class A Item

	Class B Item 

	Net TEI 

          B)  Adjust Other Non-TEI Items of Deduction 

	Class A Income 

	(Class A Direct Expenses) 

	(Deductible Indirect Expense From Class A) (See Step 2(B))

	Adjusted Class A Income 



	Class B Income 

	(Class B Direct Expenses) 

	*Deductible Indirect Expense from Class B) (See Step 2(B))

	Adjusted Class B Income 



	* ONLY Deduct if remaining deductible indirect expenses 



        C)  Determine Total 



	Adjusted Class A Income 

	Adjusted Class B Income

	                              Net TEI 

	                          Total DNI 



        D)  Determine Character 



	Total Amount Included           Class A Asset in DNI 

	   In Each Beneficiary’s     x   —————————

	        Gross Income 		Total DNI 



	Total Amount Included           Class B Asset in DNI 

	   In Each Beneficiary’s     x   —————————

	        Gross Income 		Total DNI 

























































































Complex Trusts 

1)  Calculate Gross Income (Do NOT include TEI in Gross Income) 

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	                Gross Income 

	                      (Personal Exemption) 

	                                     (Capital Loss) 

	                    (Total Direct Expenses) 

                (Total Deductible Indirect Expenses) 

	(All Other Deductions, Except DD) 

			               TTI   

          B)  Deductible Indirect Expenses:
			          TEI In DNI 

     Indirect Expense A  x  ——————— = Indirect Expense 

		          Total DNI          Allocated to TEI 

     TEI 

     (Indirect Expense Allocated to TEI) 

     Net TEI 



     Indirect Expense A 

     (Indirect Expense Allocated to TEI) 

     Deductible Indirect Expense From Class A 



			          TEI In DNI 

     Indirect Expense B  x  ——————— = Indirect Expense 

		          Total DNI          Allocated to TEI 

     TEI 

     (Indirect Expense Allocated to TEI) 

     Net TEI 



     Indirect Expense A 

     (Indirect Expense Allocated to TEI) 

     Deductible Indirect Expense From Class B



     Deductible Indirect Expense From Class A

     Deductible Indirect Expense From Class B

                 Total Deductible Indirect Expenses 

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? (Do NOT include Phantom Income)

	i)  FAIRTBD? 	Class A Income

		     (Class A Direct Expense) 

			Class B Income —> May be TEI 

		     (Class B Direct Expense)—> May be Indirect Costs to TEI

				FAI 

		    x     FAIRTBD Percentage  

			             FAIRTBD 	

	ii)  OAPCRTBD? 

	iii)  Sum? 		        FAIRTBD 

			+  OAPCRTBD 

		     FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

			             TTI 

		+ 	  Personal Exemption 

			            (Capital Gains) 

		+ 	            Capital Losses

		+ 		    Net TEI 

		+ Certain Types of Capital Gains 

		           (Extraordinary Dividends) 

				          DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If FAIRTBD + OAPCRTBD Is Lower, FAIRTBD + OAPCRTBD is Tent. DD

	ii)  If DNI Is Lower, DNI is Tentative DD

          D)  Adjust for TEI 

			Net TEI 

	Tentative DD    x   ———————— = Adjustment for TEI 

		                  Total DNI 

          E)  Calculate Distribution Deduction 

			Tentative DD

		        (Adjustment for TEI) 

		    Distribution Deduction 

4)  Compute Trust’s Taxable Income

 	    	            TTI 

	              (Distribution Deduction)

	Complex Trust’s Taxable Income  

5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI

          

 	                 FAIRTBD(B) 

		       FAIRTBD x  ——————————  =  Tier 1 

			             Total FAIRTBD               Inclusion 



ii)  If DNI Is Lower Than FAIRTBD 



		             FAIRTBD(B) 

		       DNI  x  ———————————  =  Tier 1 

			          Total FAIRTBD               Inclusion

	iii)  Calculate Remaining DNI 

		 		DNI 

			         (FAIRTBD) 

			Remaining DNI 

          B)  Tier 2 Beneficiaries 

	i)  If OAPCRTBD Is Less Than Remaining DNI 

      

 	                OAPCRTBD(B) 

		       OAPCRTBD x  —————————  =  Tier 2 

			              Total OAPCRTBD          Inclusion 



                   ii)  If Remaining DNI Is Less Than OAPCTBD 

	                         OAPCRTBD(B) 

		       Remaining DNI x  —————————  =  Tier 2 

			                       Total OAPCRTBD         Inclusion 

          C)  Determine Total Inclusions 

	Beneficiary A: 

                  		                     T1 Inclusion 

     	                                         T2 Inclusion 

   	       Beneficiary A’s Total Inclusions 

	

Beneficiary B: 

                  		                     T1 Inclusion 

     	                                         T2 Inclusion 

   	       Beneficiary B’s Total Inclusions 

6)  Determine Character of Inclusions 

          A)  Make A List of Items In DNI 

	Class A Item

	Class B Item 

	Class C Item

	Net TEI 



          B)  Adjust Other Non-TEI Items of Deduction 

	Class A Income 

	(Class A Direct Expenses) 

	(Deductible Indirect Expense From Class A) (See Step 2(B))

	Adjusted Class A Income 



	Class B Income 

	(Class B Direct Expenses) 

	*Deductible Indirect Expense from Class B) (See Step 2(B))

	Adjusted Class B Income 



	* ONLY Deduct if remaining deductible indirect expenses 



          C)  Determine Total 

			Adjusted Class A Income 

			Adjusted Class B Income

			                              Net TEI 

			                          Total DNI 

          D)  Determine Character 



	Total Amount Included         Adjusted Class A Asset in DNI 

	   In Each Beneficiary’s     x   ——————————————

	        Gross Income 		        Total DNI 



	Total Amount Included         Adjusted Class B Asset in DNI 

	   In Each Beneficiary’s     x   ——————————————

	        Gross Income 		         Total DNI 



Common Rules 



Overview 

Generally 

IRC 61(15): gross income includes income from a trust/estate

IRC 102(a): Corpus (the tree) passes to B tax-free 

     Gross income does NOT include gifts, bequests, or devises 

IRC 102(b)(1): Income (the fruit) passes to B subject to tax 

     Gross income DOES include income from a trust

IRC 102(b)(2): Income from a gift, bequest, devise is included in gross income, even if the gift is a gift of income 

Structure 

Subpart A:	General Rules 	Subpart D: Excess Trust Distributions 

Subpart B: Simple Trusts 	Subpart E: Grantor Trusts 

Subpart C: Complex Trusts 



Computation of Taxable Income 

Generally 

IRC 1(e): impose a tax on “taxable income” of every (1) estate, and (2) trust 

Rates: 	If Taxable Income Is	|  The Tax Is

	$0 	to $2,600 	|  $0           plus 10% on excess over $0 

	$2,601     	to $9,450 	|  $260      plus 24% on excess over $2,600 

	$9,451      	to $12,950	|  $1,904  plus 35% on excess over $9,450 

	$12,951+  	 	|  $3,129  plus 37% on excess over $12,950 



Computation

General Rule: IRC 641(b): Compute “Taxable income” of trust/estate in the same manner as an individual 

Exceptions: 

     Standard Deduction: IRC 63(c)(6): no standard deduction for trusts/estate

     Personal Exemption (PE): 

          Estates: IRC 642(b)(1): PE is $600 

          Simple Trusts: IRC 642(b)(2)(B): PE is $300 

          Complex Trusts: 

               MUST Distrib. All Income Currently: IRC 642(b)(2)(B): PE is $300 

               Need NOT Distrib. All Income Currently: IRC 642(b)(2)(A): PE is $100 

     Distribution Deductions: 

          Simple Trust: IRC 651(a): Simple trusts get DD via one formula

          Complex Trusts: IRC 661(a): Complex trusts get DD via another formula

Final Formula: 	                       Gross Income 

		          (Personal Exemption) 

		(All Deductions Except DD) 

		  Tentative Taxable Income

		     (Distribution Deduction) 

		       Trust’s Taxable Income 

		        x                            Rates

		                    Taxable Income 

		                                 (Credits) 

		       Amount Subject to Tax 



Differentiate Between Simple & Complex Trusts 

Default: Complex trust status is the default 

     IRC 661(a): unless Subpart B (simple trust) applies, use complex trust rules 

     RR 1.661(a)-1: Same 

     Estates: Subpart B never applies, so always treated like a complex trust 

Terminology: RR 1.651(a)-1: If IRC 651 applies call it a “simple trust”

		            If IRC 661 applies, call it a “complex trust” 

Analysis: 

1)  Is It a trust or estate? 

2)  If trust, is it a grantor trust under Subpart E? 

3)  If no, the trust is a complex trust under Subpart C unless: 

          A)  The trust requires ALL Income Be Distributed Annually;  

	PROF: Does NOT matter what T actually did, only matters what T was 

required to do 

          B)  Nothing is paid, permanently set aside, used for year for charity; 

          C)  For the year, the trust can ONLY distribute current income 

                	PROF: Does NOT matter what T is required to do, only matters what T

actually did   











Fiduciary Accounting Income (FAI) 

Generally 

RR 1.651(a)-2: “Income Required to Be Distributed Currently” depends on what the trust’s terms and local law says 

IRC 643: For Subparts B, C, D, the term “income” without “taxable” “DNI,” “undistributed net,” or “gross” means the amount of income determined under the trust and local law

Phantom Income: if trust owns a PA interest, but no distribution for the year, allocate $0 to income and $0 to pricnpal 



Uniform Principal & Income Act (UPIA) 

Fiduciary Duties: UPIA 103(1): in allocating income/expenses, T must admin the trust in accords with the trust  

Allocation Power: UPIA 503(b): Trustee can transfer a R amount of net cash receipts from a depreciable asset from income to principal 

     UPIA 104(a): Trustee can adjust between income and principal to the 

     extent that the he considers necessary if: 

          1)  T invests/manages trust assets prudently; 

          2)  Trust describes the amounts that may/must be distributed to B by 

                referring to the trust’s income; and 

          3)  T decides, after apply UPIA 103(a), that T is unable to comply with 

                UPIA 103(b) (duty of impartiality) 

Allocation of Receipts & Expenses: 

Income			     Principal  

	Rental, Interest Income 	     Proceeds from sale of asset  	     

	Cash dividends 		     Stock Dividends 

	Casualty insurance proceeds 	     Life Insurance Proceeds 

Receipts 	10% of liquidating assets 	     90% of liquidating Assets 

	Bond interest payments (Base 	     OID Income (If 0 coupon bond all

	the interest payment received	     interest goes to princ. in last year) 

on the bond’s face value)                   Capital Gains 

 				     Eminent domain proceeds



	50% of Trustee Commissions 	     50% of Trustee Commissions 

	50% of accounting, legal costs 	     50% of accounting, legal costs 

Expenses 	(effecting income/remainders)	     (effecting income/remainder) 

	Mortgage interest payments 	     Mortgage principal payments 

	Repairs			     Improvements 

	Property Taxes		     Estate, Transfer Taxes

				     Environmental Costs 

	







Terms

FAIRTBD: Fiduciary Accounting Income Required to be Distributed Currently
OAPCRTBD: Sum properly paid, properly credited, or required to be distributed 

OFAIPC: Other FAI paid or credited for the year (other than to the annuitant) 



















































Specific Allocations 

Simple Trusts 

IRC 652(b): use Normal Allocation rules money specified in IRC 652(a), unless the trust specifically allocates different classes of income to different Bs

     RR 1.652(b)-2(a): Apply the Normal Allocation rules unless either: 

          1)  Trust specifically allocates different classes of income to different Bs; 

          2)  Or, local law requires a different allocation 

     RR 1.652(b)-2(a): If there’s a specific allocation, each B will be deemed to 

     have received those items of income specifically allocated to him  

Complex Trusts 

IRC 662(b): Same as IRC 652(b) (See above) 

     Effect: Follow RR 1.652(b)-1 for specific allocations in complex trusts 

Application 

Economic Effect: RR 1.652(b)-2(b): ONLY respected if, in every year:  

     1)  There’s an allocation in the trust

     2)  The specific allocation has an EE, independent of tax consequences 

               A)  Yes respected if requires a specific class of income go to a B

               B)  NOT respected if the trust either: 

     A)  Gives T discretion to decide which B gets a class of income; 

     B)  Or, specific class must be first be allocated to a specific B’s share

Test: Does the allocation determine the actual amount that the B receives? 

     PROF: If respected, just go by the trust & ignore the Normal Character rules 

Analysis: 	1)  Is there a specific allocation? 

	2)  If yes, does the specific allocation have economic effect? 

	          A)  Does trust mandate a specific class of income be allocated to B?

	i)  If Yes, it is respected (CAN use to decide character) 

	          Ex: “1/2 of interest to B” 

	          B)  If no, does the trust give T discretion to allocate the 

               classes of income to certain Bs?  

	i)  If Yes, allocation is NOT respected  

	          C)  If no, does the trust mandate that a specific class of income is 

               first allocated to a B’s share? 

	i)  If Yes, allocation is NOT respected  

	          Ex: “All interest to A. B gets the lesser of $100 or 

          income other than interest” 

          PROF: If B is limited by specific pecuniary amount 

          (here, B), no EE and NOT respected

3)  If yes economic effect, use the allocation to determine the 

      character of the total amount included in each B’s income 

          PROF: This may change the amount included in B’s income

          Ex: “all dividends to A or B, whichever is in the higher 

          bracket, the rest of the income to the other”  

               PROF: This WILL be respected (tax motivation is NOT bad) 

Ex: “1/2 of interest to A, the balance of income to B.” $8,000 of dividends, $8,000 of interest. Character of amounts included in A’s and B’s income? 

     1)  Gross Income: 		$16,000 

     2)  TTI: 			$15,700 

     3)  DD: 			$16,000 	A)  FAI is $16,000				 		B)  DNI is $16,000

     4) Trust’s Taxable Income: 	$0 

     5)  Amount Include in Each B’s Income? 		A: $4,000 	 

					B: $12,000 

     6)  Character: A: $4,000 at Ordinary Rates     B: $4,000 at Ordinary Rates

		     	 	          $8,000 at Dividend Rates 

Ex: “1/2 of dividends to A, the balance to ABC equally.” $12,000 of dividends, $15,000 of interest, $6,000 of CG. T sells land for $30,000 (no gain). State’s law says 10% of sale proceeds to income.  Character of amounts included?

     1)  Gross Income: 		$33,000 

     2)  TTI: 			$32,700 

     3)  DD: 			$27,000 	A)  FAI is $30,000 

				B)  DNI is $27,000 

     4) Trust’s Taxable Income: 		$5,700 

		TTI 		$32,700 

		(DD) 		($27,000) 

		Taxable Income	$5,700 

     5)  Amount Included in Each B’s Income? 	A:  $14,000	C: $8,000 

				B: $8,000 

     6)  Character: 	

               A: $6,000 at Dividend Rates 	B/C: $0 at Dividend Rates  

                    $2,000 at Dividend Rates 	         $2,000 at Dividend Rates

$5,000 at Interest Rates 	         $5,000 at Interest Rates 

$1,000 at State Rate (0%)	         $1,000 at State Rate (0%) 

$13,000 Subject to Tax	         $7,000 Subject to Tax 

Distributable Net Income (DNI) 

Easy Examples 

Ex: Testamentary trust. “All income to A annually, then principal to B.” In Y1, trustee gets $6,000 dividends, sells land for $30,000 but Jx’s underproductive property statute says 10% of gross sale proceeds go to income

     1)  Gross Income? 		$6,000 	Dividends 

			$0	Sale proceeds

			$6,000	Gross Income 

     2)  TTI?  

		$6,000 	Gross Income

		($300) 	Personal Exemption

		$5,700	TTI 

     3)  DD? 

	A)  FAI	$6,000	Dividends

		$3,000	Land Underproductive Property Proceeds 

		$9,000	FAI 



	B)  DNI 	$5,700	TTI

		$300	Personal Exemption 

		$6,000 	DNI 

     4)  Taxable Income? 

	$5,700	TTI

	($6,000)	Distribution Deduction 

	$0 	Taxable Income 

Ex: Testamentary trust. “All income to A annually, then principal to B.” In Y1, trustee gets $3,000 dividends, $5,000 of CG 

     1)  Gross Income? 		$3,000 	Dividends 

			$5,000	CG

			$8,000	Gross Income 

     2)  TTI?  

		$8,000 	Gross Income

		($300) 	Personal Exemption

		$7,700	TTI 

     3)  DD? 

	A)  FAI	$3,000	Dividends

		$3,000	FAI 



	B)  DNI 	$7,700	TTI

		$300	Personal Exemption 

		($5,000)	Capital Gains 

		$3,000 	DNI 

     4)  Taxable Income? 

	$7,700	TTI

	($3,000)	Distribution Deduction 

	$4,700 	Taxable Income 

























































Tax Exempt Interest (TEI) 

General Rules 

Inclusion: IRC 643(a)(5): DNI is taxable income, plus TEI which IRC 103 applies

Reduction: IRC 643(a)(5): Reduce the TEI included in DNI by amounts which would be deductible disbursements allocable to such interest but for IRC 265



Simple Trusts

IRC 651(b): If FAI exceeds DNI, DD is limited to DNI 

     For DD purposes, DNI [or FAI] does NOT include TEI 

RR 1.651(b)-1: in computing the DD, FAI and DNI do NOT include TEI 



Ex: Testamentary trust. “50% income to each A and B annually.” In Y1, $5,400 of TEI, $8,100 of rental income from a PA (phantom income) 

1)  Calculate Gross Income 	$8,100 	Rental Income    

			$8,100 	Gross Income 

2)  Calculate Tentative Taxable Income (TTI) 	

$8,100 	Gross Income 

				($300) 	Personal Exemption 

				$7,800	TTI 

3)  Distribution Deduction

          A)  What is FAI?		$5,400	Net TEI—> Phantom income NOT

			$5,400	DNI 	included in FAI

        B)  What is DNI? 

			$7,800	TTI 

			$300 	Personal Exemption 

			$5,400	Net TEI 

			$13,500	DNI  

          C)  Is FAI or DNI Lower? 

	 i)  If FAI Is Lower, FAI ($5,400) is Tentative DD 

          D)  Subtract Net TEI From Tentative DD 	

			Tentative DD                 $5,400 

		                            (Net TEI)	($5,400)

 “Adjusted DNI or Adjusted FAIRTBD” —> DD	$0 

4)  Compute the trust’s taxable income 	

$7,800	TTI 

		($0)	DD 

		$7,800	Trust’s Taxable Income 

5)  Compute Amount Included In Each Beneficiaries’ Income 

          A)  If FAI Is Lower Than DNI 

	A: 		          $2,700  

		$5,400     x      ————— = 	$2,700 

			          $5,400  



	B: 		          $2,700  

		$5,400     x      ————— = 	$2,700 

			          $5,400  

6)  Determine Character of Inclusions 

        A)  Make A List of Items In DNI 

	$8,100 	Rental Income (Phantom Income from PA) 

	$5,400	TEI 

          B)  Adjust Other Non-TEI Items of Deduction: N/A 

        C)  Determine Total 

	$8,100 	Rental Income (Phantom Income from PA) 

	$5,400	TEI 

	$13,500 	Total DNI 

        D)  Determine Character 

	A: 	           $8,100 Rental Income (Phantom) 	$1,620 @

	     $2,700	x    ———————————————— =  	Ordinary Rates

			$13,500 Total DNI 		 

	

		           	         $5,400 TEI 

	     $2,700	x    ———————————————— =  	$1,080 @ 

			   $13,500 Total DNI 		0% Rates 



	B: 	           $8,100 Rental Income (Phantom) 	$1,620 @

	     $2,700	x    ———————————————— =  	Ordinary Rates

			$13,500 Total DNI 		 

	

		           	         $5,400 TEI 

	     $2,700	x    ———————————————— =  	$1,080 @

			   $13,500 Total DNI 		0% Rates 





Complex Trusts 

IRC 661(c): no deduction for any portion of the amount allowed as a DD which is consists of any item of DNI not included in gross income (TEI) 

     RR 1.661(c)-1: Same

Ex: Testamentary trust. “50% of income annually to A. T can give principal to A.” $18k dividends, $10,800 TEI, $18k of CG. T gives $7,200 principal to A 

1)  Calculate Gross Income 	$18,000 	Dividends

			$18,000	CG

			$36,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	           	$36,000	Gross Income 

			($100) 	Personal Exemption  

			$35,900	TTI   

          B)  Deductible Indirect Expenses: N/A 

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD? 	$18,000 	Dividends 

			$10,800	TEI 

			$28,800	FAI 

		                    x     50% 	FAIRTBD Percentage  

			$14,400	FAIRTBD 	

	ii)  OAPCRTBD?	 $7,200 	OAPCRTBD 

	iii)  Sum? 		$14,400	FAIRTBD 

			$7,200	OAPCRTBD 

		     	$21,600	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

			$35,900	TTI 

			$100	Personal Exemption

			($18,000)	CG 

			$10,800	Net TEI 

			$28,800	DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If FAIRTBD + OAPCRTBD Is Lower, ($21,600) is Tentative DD 

          D)  Adjust for TEI	     $10,800

	$21,600	x 	—————— = 	$8,100 Adjustment 

			     $28,800 	             for TEI 

          E)  Calculate Distribution Deduction 	$21,600 	Tentative DD

				($8,100)	Adjustment for TEI  

		    		$13,500 	DD 

4)  Compute Trust’s Taxable Income   $35,900	TTI 

			    ($13,500)	DD 

			      $22,400	Taxable Income 

5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI	$14,400		$14,400

	$14,400 	x      ——————————— = 	T1 Inclusion 

		         $14,400 Total FAIRTBD	 

	iii)  Calculate Remaining DNI 

		 	$28,800	DNI 

			($14,400)	 (FAIRTBD) 

			$14,400	Remaining DNI  

          B)  Tier 2 Beneficiaries 

	i)  If OAPCRTBD Is Less Than Remaining DNI 

          		                      $7,200		$7,200

	$7,200 	x      ——————————— = 	T2 Inclusion 

		         $7,200 Total OAPCRTBD	 

          C)  Determine Total Inclusions  

	Beneficiary A:	$14,400	T1 Inclusion 

			$7,200	T2 Inclusion 

			$21,600	Beneficiary A’s Total Inclusions 

6)  Determine Character of Inclusions 	$18,000 	Dividends

          A)  Make A List of Items In DNI 	$18,000	CG

				$10,800	Net TEI 

				$28,000	Total DNI 

          B)  Adjust Other Non-TEI Items of Deduction: N/A 

          C)  Determine Total: (See Above)  

          D)  Determine Character 	     $18,000 Dividends 		$13,500 @	

		$21,600	x   ————————— = 	Dividend Rates

			     $28,800 Total DNI 		 



			             $10,800 TEI 		$8,100 @ 

		$21,600	x   ————————— = 	0% Rates  

			     $28,800 Total DNI 		 

Deductions 

Statutory Delegation 

Simple Trusts: IRC 652(b): items entering DNI allocated in accords with regs 

Complex Trusts: IRC 662(b): items entering DNI allocated in accords with reg

 

Direct Expenses

Definition: repairs to, taxes on, other expenses directly attributable to the maintenance of property 

General Rule: RR 1.652(b)-3(a): All deductions directly attributable to a class of income are allocated to that class of income 



Indirect Expenses

Definition: Trustee commissions, rental of safe deposit boxes, state income taxes, state personal property taxes 

If No Tax-Exempt Income  

General Rule: RR 1.652(b)-3(b): Indirect costs can be allocated to ANY item of income included in DNI 

If Yes Tax-Exempt Income  

Allocation: RR 1.652(b)-3(b): some indirect costs must go to TEI in IRC 265

Delegation: IRC 265(a)(1): No deduction for indirect cost IRC 212 gives to TEI

     General Rule: RR 1.212-1(i): Yes deduction for “R amounts paid” by T for 

     O&N admin expenses, even if the trust/estate isn't engaged in T/B 

     Exception: RR 1.212-1(i): No deduction for indirect cost allocated to TEI 

          Application: RR 1.265-1(c): if indirect costs are allocable to both TEI and

          non-TEI income, “R proportion” [of costs] is given to each, determined 

          in light of all facts and circumstances

               Reasonable Proportion: RR 1.652(b)-3(b): $10 dividend, $10 rents, & 

               $10 TEI, but $3 of trustee commissions

Effect: 	$10 of trustee commissions allocated to TEI 

     	$20 allocated as trustee elects 

               Capital Gains: Revenue Ruling 77-355: CGs are NOT included in DNI 

               in IRC 643(a)(3), so CG are NOT included in allocated indirect costs 

    	Ex: RR 1.652(b)-3(b): $10 dividend, $10 rents, & $10 TEI, a

      	and $10 CGs, but $3 of trustee commissions

          Effect: $10 of trustee commissions allocated to TEI 

     	   $20 allocated as trustee elects 

Ex: Testamentary trust. “All income to A annually.” $10,000 of 

rent, $10,000 of TEI, but $5,000 of T commissions. What amount

amount of deduction is allocated against TEI? 



		        $10,000 TEI in DNI 

	$5,000	x   —————————— = $2,500 Indirect Expense 

		       $20,000 Total DNI          Allocated to TEI 

Ex: Testamentary trust. “All income to A annually.” $10,000 of 

rent, $10,000 of TEI, $20,000 of CG, but $5,000 of T commissions. What amount of deduction is allocated against TEI? 



		        $10,000 TEI in DNI 

	$5,000	x   —————————— = $2,500 Indirect Expense 

		       $20,000 Total DNI          Allocated to TEI 



     TEI’s Effect on DNI: IRC 643(a)(5): in finding DNI, ONLY include TEI, 

     reduced by indirect expenses allocated to TEI under IRC 265 

          Effect: RR 1.643(a)-5(a): include Net TEI in DNI 



Excess Expenses

Direct Expenses: RR 1.652(b)-3(d): if direct costs exceed a particular class of income, trustee can allocate excess costs against ANY other class of income 

     Exception: RR 1.652(b)-3(d): Excess costs attributable to TEI can NOT be 

     used to offset any other classes of income 

     Planning Opportunity: Allocate excess expenses to high bracket income 

Indirect Expenses: RR 1.652(b)-3(b): if indirect costs exceed a particular class of income, trustee can allocate excess costs to ANY class of income 

     Exception: RR 1.652(b)-3(d): Excess costs attributable to TEI can NOT be 

     used to offset any other classes of income 

     Planning Opportunity: Allocate excess expenses to high bracket income 

Ex: Trust has $10 rent, $10 dividends, $10 TEI, but $15 of direct rent costs

          Allocate $10 direct rent costs to rent 

          Allocate $5 remaining rent costs as trustee elects 

Ex: Trust has $10 rent, $10 dividends, $10 TEI, but $15 of direct TEI costs 

          Allocate $10 direct TEI costs to TEI  

          Do NOT allocate $5 remaining TEI 



Simple Trusts Example 

Ex: Testamentary trust. “All income to A annually.” $45,000 of rent, $45,000 of TEI, $120,000 of CG, $30,000 of CL, but $18,000 of trustee commissions (All of which the will requires to be charged to principal) 

1)  Calculate Gross Income 			$45,000 	Rent

					$120,000	CG

					$165,000	Gross Income 

2)  Calculate Tentative Taxable Income (TTI)

         A)  Formula: 	$165,000	Gross Income 	

	                  	($300) 	(Personal Exemption) 	 

	                   	($30,000)	(Capital Loss) 	 

	                   	($0)	(Total Direct Expenses) 	 

                		($9,000) 	(Total Deductible Indirect Expenses) (See Below) 

		($0) 	(All Other Deductions, Except DD) 

		$125,700 	TTI 

          B)  Deductible Indirect Expenses: 

			$45,000 TEI in DNI 

     $18,000      x     ——————————— = $9,000 

$90,000 Total DNI 


     $45,000		TEI 

     $9,000		(Indirect Expense Allocated to TEI) 

     $36,000		Net TEI 



     $18,000		Trustee Commissions  

     ($9,000)	(Indirect Expense Allocated to TEI) 

     $9,000		Total Deductible Indirect Expense 

3)  Distribution Deduction 

          A)  What is FAI? 		$45,000 	Rent

			$45,000 	TEI 

			$90,000	FAI 

        B)  What is DNI? 

			$125,700	   TTI 

			$300 	   Personal Exemption 

			($120,000)	   CG

			$30,000	   Capital Losses 

			$36,000	   Net TEI 

			$72,000	   DNI  

          C)  Is FAI or DNI Lower? 

	ii)  If DNI Is Lower, DNI ($72,000) is Tentative DD

        D)  Subtract Net TEI From Tentative DD 	$72,000	Tentative DD                 

				($36,000)  	(Net TEI)

				$36,000	Distribution Deduction 

4)  Compute the trust’s taxable income 

 	$125,700	TTI 

	          	($36,000) 	(DD)

		$89,700 	Simple Trust’s Taxable Income  

5)  Compute Amount Included In Each Beneficiaries’ Income 

        B)  If DNI Is Lower Than FAI 

			$90,000 FAITBD(A)  

	$72,000 DNI     x      ———————————— = $72,000 

			$90,000 Total FAIRTBD 

6)  Determine Character of Inclusions 

        A)  Make A List of Items In DNI 

	$45,000	Rent  

	$36,000	Net TEI 

          B)  Adjust Other Non-TEI Items of Deduction 

$45,000	Rent  

	($0) 	Direct Rent Expenses  

	($9,000) 	(Deductible Indirect Expense From Class A) (See Step 2(B))

	$36,000	Adjusted Rent  

        C)  Determine Total 

	$36,000	Adjusted Rent Income  

	$36,000	Net TEI 

	$72,000	Total DNI   

        D)  Determine Character

		    $36,000 Adjusted Rent in DNI

	$72,000	x  ————————————— = $36,000 @ Ordinary Rates 

		          $72,000 Total DNI 



		          $36,000 Net TEI in DNI

	$72,000	x     ———————————— = 	$36,000 @ 0% Rates  

		          $72,000 Total DNI 

Complex Trust Example 

Ex: Testamentary trust. “50% of income to A annually. Trustee can give principal to B.” $45,000 of rent, $45,000 of TEI, $9,000 of building maintenance, $9,000 of trustee commissions (50% is charged to income). T distributes $36,000 to B 

1)  Calculate Gross Income 			$45,000 	Rent

					$45,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	$45,000	Gross Income

		($100) 	Personal Exemption

		($0)	Capital Loss

		($9,000)	Total Direct Expense (Building Maintenance) 

		($4,500) 	Total Deductible Indirect Expenses (See Below) 

	   	($0)             (All Other Deductions, Except DD) 

		$31,400	TTI   

          B)  Deductible Indirect Expenses:

			$45,000 TEI in DNI 

     $9,000      x     ——————————— = $4,500 

$90,000 Total DNI 


     $45,000		TEI 

     $4,500		(Indirect Expense Allocated to TEI) 

     $40,500		Net TEI 



     $9,000		Trustee Commissions  

     ($4,500)	(Indirect Expense Allocated to TEI) 

     $4,500		Total Deductible Indirect Expense 

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD?  $45,000	     Rent

		   ($9,000)	     Direct Expense (Building Maintenance) 

		    $45,000	     TEI 

		   ($4,500)	     Indirect Costs Allocated to TEI 

		    $76,500 	     FAI

		     x    50%      FAIRTBD Percentage 

		   $38,250       FAIRTBD 

			             	

	ii)  OAPCRTBD?	$36,000	OAPCRTBD 



	iii)  Sum? 		$38,250  	FAIRTBD 

			$36,000	OAPCRTBD 

		     	$74,250	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

		$31,400	TTI 

		$100	Personal Exemption

		$40,500	Net TEI 

		$72,000	DNI 

          C)  Is FAI or DNI Lower? 

	ii)  If DNI Is Lower, DNI ($72,000) is Tentative DD

          D)  Adjust for TEI 

		      $40,500 Net TEI  

	$72,000    x   ————————— = $40,500 Adjustment for TEI 

		       $72,000 Total DNI  

          E)  Calculate Distribution Deduction 

		$72,000	Tentative DD

		($40,500)	 (Adjustment for TEI) 

		$31,500	Distribution Deduction 

4)  Compute Trust’s Taxable Income

 	$31,400    	TTI 

	              	($31,500) 	(DD)

		$0	Complex Trust’s Taxable Income  



























5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI

          

 	            $38,250 FAIRTBD(A) 

		       $38,250 x  ———————————      =  $38,250 Tier 1

			        $38,250 Total FAIRTBD            Inclusion 



	iii)  Calculate Remaining DNI 

		 	$72,000	DNI 

			($38,250)	FAIRTBD  

			$33,750	Remaining DNI 

          B)  Tier 2 Beneficiaries 

                   ii)  If Remaining DNI Is Less Than OAPCTBD 

	         $36,000 OAPCRTBD(B)  

		       $33,750  x  ————————————  =  $33,750 Tier 2 

			         $36,000 Total OAPCRTBD       Inclusion 

          C)  Determine Total Inclusions 

Beneficiary A 

                  		$38,250	T1 Inclusion 

     	         	$0 	T2 Inclusion 

   	       	$38,250 	Beneficiary A’s Total Inclusions 

	

Beneficiary B 

                  		$0	T1 Inclusion 

     	         	$33,750 	T2 Inclusion 

   	       	$33,750 	Beneficiary B’s Total Inclusions 

6)  Determine Character of Inclusions 

          A)  Make A List of Items In DNI 

	$45,000	Rent 

	$40,500	Net TEI  

          B)  Adjust Other Non-TEI Items of Deduction 

	$45,000	Rental Income 

	($9,000) 	Direct Expense (Building Maintenance)

	($4,500) 	Total Deductible Indirect Expenses

	$31,500	Adjusted Rental Income 



          C)  Determine Total 

	$31,500	Adjusted Rent Income  

	$40,500	Net TEI 

	$72,000	Total DNI 

 

          D)  Determine Character 

	A: 

		    $31,500 Adjusted Rent in DNI

	$38,250	x  ————————————— = $16,735 @ Ordinary Rates 

		          $72,000 Total DNI 



		          $40,500 Net TEI in DNI

	$38,250	x     ———————————— = 	$21,515 @ 0% Rates  

		          $72,000 Total DNI 



B: 

		    $31,500 Adjusted Rent in DNI

	$33,750	x  ————————————— = $14,765 @ Ordinary Rates 

		          $72,000 Total DNI 



		          $40,500 Net TEI in DNI

	$33,750	x     ———————————— = 	$18,985 @ 0% Rates  

		          $72,000 Total DNI 



























Capital Gains

General Rule: IRC 643(a)(3): CGs are NOT included in DNI

Exception: CGs ARE included in DNI if: 

     1)  CG are NOT allocated to principal; OR

     2)  CG are allocated to principal, but the CG are either: 

               A)  Paid, credited, or required to be distributed to a B during the year; OR

Ex: “Proceeds from sale of property must go to B” —> Yes included in DNI

Ex: Local law: “Underproductive asset proceed to income” —> Yes include in DNI 

Ex: T terminates the trust and pays the property to Bs —> Yes include in DNI 

Ex: Trust is SH of S Corp (has CG income, but no distrib.) —> NOT included in DNI 

RR 1.643(a)-3(b): except for [foreign trusts], CG IS included in DNI if: 

     1)  One of the following is met: 

               A)  Mandatory Allocation

	     There’s a mandatory allocation of CG to income from either: 

          i)  The terms of the trust; or 

         ii)  Local Law 

     	     RR 1.643(a)-3(b)(1): Uni-Trust Election: CG allocation must be 

     exercised consistently if state law has a defined unitrust amount

     RR 1.643(a)-3(e), Example 4: “All income to A for life. T can give 

     principal to A. CG go to income.” $5,000 of dividend, $10,000 of CG 

          CG is included in DNI bc the trust allocated CG to DNI 

     Revenue Ruling 85-116: if a court holds that X is allocated to 

     income, it is a mandatory allocation 

               B)  Discretionary Allocation

	     There’s a discretionary allocation of CG to income by trustee, and 

     allocation is: i)  R and impartial; and pursuant to either 

	                    I)  Local; or 

		II) Trust’s terms (if not banned by local law) 

     2)  And, One of the following is met: 

               A)  CG Is Allocated to Income With Uni-Trust Election 

	     RR 1.643(a)-3(b)(1): If income under state law is defined as a “unit 

     trust amount,” & T’s power to give CG to income is discretionary 

          Limit: Must treat it consistently and the amount can NOT be 

          greater than the uni-trust amount minus the amount of DNI

               B)  Deeming Power

	     RR 1.643(a)-3(b)(2): CG is allocated to principal but is consistently 

     treated as part of a distribution to B 

     Ex: “Income to A for life. T can give principal to A. T has power to 

     deem discretionary distributions to be made from CG realized in the 

     year.” In Y1, $5 dividends, $10 CG. T gives $10 CG to principal, 

     $5 to A. T also distributes $12 to A from T’s discretionary power 

          T didn’t use deeming power to deem discretionary distributions

          of principal as being paid from CG —> CG is NOT included in DNI

     But See Ex: Same facts, but T intends to follow a regular practice 

     treating all discretionary distributions of principal as being paid first 

     form net CG realized in that year. T shows this on trust’s first tax 

     return, so that the CG is taxed to A 

          T DID use deeming power to deem discretionary distributions of 

          principal as being paid from CG —> CG IS included in DNI 

     PROF: If you do it in first year, must do it the same in the future! 

               C)  CG Is Allocated to Principal & Actually Distributed to B 

	RR 1.643(a)-3(b)(3): include CG in DNI when CG is allocated to corpus,

   	but is actually distributed to B 

 	Ex: “T must hold land for 10 years, then sell. All land proceeds to A” 

	          Effect: Sales Proceeds — Basis = CG included in DNI 

	Ex: “All income to A. When A is 35, trust terminates and all to A” 

	          Effect: All actually distributed to A, so CG included in DNI 

	Ex: “income to A. 1/3 corpus to A at 40, the rest at 45.” At 40, res is 

worth $150 ($50 stock, $60 bonds, $30 cash). At 40, T sells stock, gets 

$45 of CG, makes $75 cash distribution to A. How much CG is in DNI? 

    If Trust & Local Law Let T Decide How Much CG Is Distributed: 

	Min CG to A: $45 Ordinary       Max CG to A: $45 CG  

		    $30 CG 			$30 Ordinary 

    If Trust & Local Law Do NOT Let T Decide How Much CG Is Distrib.: 

			         Max CG $45

Distribution $75   x     ——————————  = $45 CG 

		Total Distribution $75     in DNI 

               D)  CG Is Allocated to Corpus, But Used to Determine the Distribution to B 

	     RR 1.643(a)-3(b)(3): Include CG in DNI when CG is allocated to 

     corpus but used by T to determine the amount distributed to B 

     Ex: T only makes distributions if T has CG —> Yes included in DNI

     Ex: T distributes corpus to A equal to CG —> Yes included in DNI

     Ex: T distributes res to A qual to 1/4 of CG —> 1/4 of CG included 



















































































































































SImple Trust Rules

Distribution Deduction 

IRC 651(a): deduct from taxable income the amount of income that is required to be distributed currently

     IRC 651(b): DD is the lesser of: 1)  Distributable Net Income (DNI); or

			 2)  Fiduciary Accounting Income (FAI) 

What’s Include in Beneficiary’s Gross Income? 

IRC 652(a):	1)  If FAI Is Less Than DNI: 

	          Include FAIRTBD(B) in Beneficiary’s Gross Income 

	          Formula:	           FAIRTBD(B) 

		          FAI     x      ———————

			          Total FAIRTBD 

	2)  If DNI Is Less Than DNI: 

	          Include an amount that bears the same ratio to DNI as the 

          FAIRTBD(B) bears to Total FAIRTBD  

	          Formula:	              FAIRTBD(B) 

		          DNI     x      ———————

			             Total FAIRTBD 

Timing of Inclusions

IRC 652(a): FAIRTBD(B) is include in B’s gross income in the year it’s required to be distributed, whether or not is has been distributed

Steingold: IRS must respect a state court’s order on whether or not an item of income is required to be distributed 

     It does NOT matter what the trust says, follow the court order! 

          Ex: Testamentary trust: “All income to A” 

               Issue: When does the income go to A? Annually? Can T accumulate? 

               Solution: Steingold: If state law is silent, Trustee can go to the state 

               court and get a ruling 

               	State court’s order is binding on when income must be distributed 

          Issue: This is inconsistent & inexperienced judges get too much power 

Sprinkle Trusts: When a trustee must make a distribution of all income, but can “sprinkle” the income between A, B, and C 

     RR 1.651(a)-2(b): It does NOT matter if the specific amount of income that 

     a certain B gets isn’t specified in the trust 

          RR 1.651(a)-2(b): If a T is required to distribute all income currently, but 

          has discretion to “sprinkle” the income among a class of B’s, all income 

          Is required to be distributed currently 

          Ex: “Income to A, B, & C annually. T has discretion to decide what 

          amounts of income each ABC get

Late Distributions: RR 1.652(a)-1: Include FAIRTBD(B) in B’s gross income in the year it’s required to be distributed, whether or not is has been distributed

     Ex: Testamentary trust. “Income to A annually for life, then to B.” Trustee 

     is incompetent and hasn’t made a distribution for 5 years. What happens? 

          Trust gets a DD in Y1-Y5

          B includes all the income he would’ve gotten in Y1-Y5 in his income 

     Ex: Testamentary Trust. “Income to A, B, & C annually. T has discretion to 

     determine what amounts of income ABC get.” $12,000 FAI in 2017. In June

     2018, T distributes all $12,000 to C. When does C include the $12,000? 

          RR 1.651(a)-2(b) says to include ALL $12,000 in C’s gross income in the 

          year that it should’ve been distributed (2017!)  

     Ex: “All income to kids.” At death, D’s kids are A & B. D has posthumous 

     kid (C) in Y1. C sues for 1/3 of income. In Y5, state court rules that C gets 

     1/3 of income. Does C include his 1/3 share of income in Y1-Y5? 

          Yes under Steingold and RR 1.651(a)-2(b) (C must amend his returns)

 

Character of Inclusions 

Normal Allocations 

IRC 652(b): amount included in B’s gross income has the same character in the hands of the B as it did in the hands of the trust 

     For this purpose, amounts consist of the same proportion of each class of 

     items entering into DNI as the total of each class bears to total DNI 

     Formula: 1) Make A List of Items In DNI 

	   2)  Adjust Other Non-TEI Items of Deduction (See below) 

	   3)  Determine Total DNI (See below) 

	   4)  Apply Ratio

		    Total Amount Included           Class A Asset in DNI 

	 	     In Each Beneficiary’s     x   —————————

	       	         Gross Income 		Total DNI 



		Total Amount Included           Class B Asset in DNI 

	   	   In Each Beneficiary’s     x   —————————

	       	      Gross Income 		Total DNI 



Extraordinary Dividends

General Rule: IRC 643(a): 1)  If trust is a simple trust;

      2)  Then, include extraordinary dividends in DNI 

Exception: Extraordinary dividends are NOT included in DNI ONLY if: 

     1)  Trust is a simple trust; 

     2)  The trustee, acting in GF, distributed these dividends to the income B

     3)  And, such dividends are allocable to corpus under the trust/local law 

Ex: “Income to A for life. T can give principal to A.” T gets $2M from X Corp. T assumes that X Corp is liquidating and allocates all $2M to corpus. In fact, X Corp just gave a really big dividend that year. Is the $2M included in DNI? 

     Meets all of the elements above, so do NOT include dividends in DNI 

Ex: “Income to A for life. T can give principal to A.” T gets XYZ Corp Stock Dividend from ABC Corp, as a dividend. T distributes $100 of principal to A. Is the stock dividend included in DNI? 

     PROF: If trustee actually distributes the dividend, do NOT include in DNI 





















































































































Complex Trust Rules

Distribution Deduction 

IRC 661(a): deduct the income that’s required to be distributed currently

     IRC 651(b): DD is the lesser of: 1)  DNI; or 

			 2)  FAIRTBD + OAPCRTBD

FAIRTBD: amount of FAI for year that’s required to be distributed currently  

OAPCRTBD: Other amounts that are properly paid, credited, or required to be distributed during the taxable year 

Ex: Testamentary trust. “50% of income to A annually. Accumulate the rest. A can also get principal.” 48,000 of interest, $30,000 of CG, distributed $18,000 to A

1)  Calculate Gross Income 			$48,000	Interest 

					$30,000	CG

					$78,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	$78,000	Gross Income

		($100) 	Personal Exemption

		$77,900	TTI   

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD?  $48,000	     Interest 

		    $48,000 	     FAI

		     x    50%      FAIRTBD Percentage 

		   $24,000       FAIRTBD 	             	

	ii)  OAPCRTBD?	$18,000	OAPCRTBD



	iii)  Sum? 		$24,000  	FAIRTBD 

			$18,000	OAPCRTBD 

		     	$42,000	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

		$77,900	TTI 

		$100	Personal Exemption

		($30,000)	CG  

		$48,000	DNI 

          C)  Is FAI or DNI Lower? 

	i)  If FAIRTBD + OAPCRTBD (FO) Is Lower, FO ($42,000) is Tentative DD 

4)  Compute Trust’s Taxable Income

 	$77,900    	TTI 

	              	($42,000) 	(DD)

		$35,900	Complex Trust’s Taxable Income  

Ex: Testamentary trust. “50% of income to A annually. Accumulate the rest. When A turns 40, 1/4 of principal to A.” In the year A turns 40, $24,000 of interest, $24,000 of rent, $60,000 of OID. Corpus value is $1.2M

1)  Calculate Gross Income 			$24,000	Interest 

					$24,000	Rent

					$60,000	OID

					$108,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	$108,000	Gross Income

		($100) 	Personal Exemption

		$107,900	TTI   

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD?  $24,000	     Interest 

		    $24,000      Rent 

		    $48,000 	     FAI

		     x    50%      FAIRTBD Percentage 

		   $24,000       FAIRTBD 	      

       	

	ii)  OAPCRTBD?	$300,000	OAPCRTBD 



	iii)  Sum? 		$24,000  	FAIRTBD 

			$300,000	OAPCRTBD 

		     	$324,000	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

		$107,900	TTI 

		$100	Personal Exemption

		$108,000	DNI 

          C)  Is FAI or DNI Lower? 

	ii)  If DNI Is Lower, DNI ($108,000) is Tentative DD

4)  Compute Trust’s Taxable Income

 	$107,900    	TTI 

	              	($108,000) 	(DD)

		$0		Complex Trust’s Taxable Income 

Exclusion of Specific Gifts & Sums

IRC 663(a)(1): DD does NOT include any amounts that are property paid or credited as a gift/bequest of a specific sum of money/property, which is paid or credited all at once or in not more then 3 installments

Exclusion: Gifts of personal property/household items NOT subject to IRC 663(a) 

Effect: 	Beneficiary’s POV: B is NOT taxed on the specific gift

	Trust’s POV: Trust IS taxed on the specific gift 

Elements: the following gifts/bequests are excluded from the DD: 

1)  Gift is NOT a gift of personal property or household items 

          Ex: “4 cars to A, but Car 1 in Y1, Car 2 in Y2, Car 3 in Y3, and Car 4 in Y4” 

               Gift of personal property NOT subject to IRC 663(a) 

2)  Gift is of a specific sum/property & Is Properly Paid Gift under Trust’s Terms 

          Outright Gifts: yes a specific sum

	Ex: D dies with $200 estate. D’s will made a $100 cash bequest to A

	     A is NOT taxed on the $100 cash because it is a specific sum  

                    Ex: D’s will: “Stock #103-110 of X Corp” —> Yes ascertainable  

                    Ex: D’s will: “Cash equal to DOD FMV of 8 share” —> Yes ascertainable  

                    Ex: D’s will: “All of D’s tangible property” —> Yes ascertainable  

	     PROF: Use of “all my tangible property, and residue” has tax effects

          Annuities: NOT a specific sum

          Residuary Estate: NOT a specific sum bc admin costs are unknown 

	Ex: D dies with $200 estate. D’s will gave residuary estate ($100) to A 

	     A is taxed on the $100 bc it is NOT a specific sum   

          Marital Credit Formulas: NOT ascertainable at creation 

	Ex: D’s will: “To my kids, the amx amount that D’s taxable estate for 

estate tax purposes can be increased without causing tax to be due. The rest to SS” —> NOT a specific sum 

          Trustee Discretion: NOT ascertainable at creation if the property/money is

          dependent on trustee’s discretion  

                    Ex: D’s trust: “10 Share of X Corp when A is 40, but T has discretion to 

                    give to A before then” —> NOT ascertainable 

3)  The gift is “ascertainable” at death or at creation of trust 

          General Rule: RR 1.663(a)-1(b): the amount must be ascertainable at either: 

               A)  If Will: At the D’s death

               B)  If Inter Vivos Trust: At of trust’s creation 

          Wills: 

               Ex: D’s will: “1/3 of D’s residuary estate ” —> NOT ascertainable 

               Ex: D’s will: “Cash of $200, but capped at 1/3 of the net value of D’s gross 

               estate for estate tax purposes” —> Yes ascertainable  

               But See Ex: D’s will: “Cash of $200, but capped at 1/3 of the net value of 

               D’s gross estate (after admin expenses)” —> NOT ascertainable 

               Ex: D’s will: “All tangible property outright to SS.” —> YES ascertainable 

               But See Ex: D’s will: “Entire estate outright to SS.” —> NOT ascertainable 

          Trusts: 

               Ex: D’s trust: “1/3 of trust principal when A is 40 ” —> NOT ascertainable 

               Ex: D’s trust: “$70 of trust principal when A is 40 ” —> YES ascertainable 

               Ex: D’s trust: “$70 of principal when A is 40, but only if X happens ” 

RR 1.663(1)-1(b)(4): YES ascertainable bc, just bc a specific bequest is 

subject to a condition, does NOT mean it is not a specific sum

4)  Gift is paid (under the trust’s terms) in 3 or less installments; and 

          General Rule: IRC 663(a)(1): Must be paid within 3 installments 

               No Time Stated: Gifts under D’s will that have no specified time of 

               payment are considered to be paid in a single installment

               All Paid At Once: Gifts payable at any one specified time is deemed to be 

               a single installment 

          Ex: “$20 to A in Y1, $20 in Y2, $20 in Y3” —> Yes 3 installments 

          Ex: “$20 to A in Y1, $20 in Y2, $20 in Y3, $20 in Y4” —> NOT 3 installments 

          Ex: “$60 cash to A.” T satisfies this bequest by giving $15 to A in Y1, $15 in 

          Y2, $15 in Y3, and $15 in Y4 —> Yes 3 installments 

               PROF: Specific gift in 1 installment & T, on his own, decided to break it up

          Ex: “$20, 8 Shares, D’s car, and my dog to A” —> Yes 3 installments 

          Ex: “$20 to A. Also, TT giving $20 at 35, $20 at 45, & $10 when A marries” 

               RR 1.663-1(c)(1): treat the trust and the outright gift separately 

 	$20 Outright: Yes 3 installments (doesn't impact gifts in trust) 

	Gifts in Trust: Yes 3 installments 

5)  The gift is NOT required to be paid from income 

          General Rule: RR 1.663(a)-1(b)(2)(i): NOT a specific bequest if an amount 

          can ONLY be paid or credited from income or accumulated income 

          Ex: “Accumulate income for 10 years. Then, $20 to A in Y12-Y18 and $20 to 

          B and C from income or principal. All the rest (residue) to C” 

               $20 to A: IRC 663(a) does NOT apply bc only comes from income 

               $20 to BC: IRC 663(a) DOES apply bc can come from income OR principal 

               Residuary to C: IRC 663 does NOT apply bc from accumulated income  

What’s Include in Beneficiary’s Gross Income? 

IRC 662(a): Include in a beneficiary’s income the sum of: 

     (1)  Tier 1 Distributions; and

               Amount of income required to be distributed currently to such B, 

               whether distributed or not 

     (2)  Tier 2 Distributions 

               All other amounts properly paid, credited, required to be distributed 

Ex: “25% of income to each A and B. Accumulate the rest. T can pay principal to A, B, or C.” $18,000 dividends, $19,000 CG, $12,000 principal to BOTH B and C

1)  Calculate Gross Income 	$18,000 	Dividends

			$19,000	CG

			$37,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	           	$37,000	Gross Income 

			($100) 	Personal Exemption  

			$36,900	TTI   

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD? 	$18,000 	Dividends  

			$18,000	FAI 

		                    x     50% 	FAIRTBD Percentage—> 25% to A

			$9,000	FAIRTBD 		    25% to B 



	ii)  OAPCRTBD?	 $24,000 	OAPCRTBD 



	iii)  Sum? 		$9,000	FAIRTBD 

			$24,000	OAPCRTBD 

		     	$33,000	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

			$36,900	TTI 

			$100	Personal Exemption

			($19,000)	CG 

			$18,000	DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If DNI Is Lower, DNI ($18,000) is Tentative DD 

4)  Compute Trust’s Taxable Income   $36,900	TTI 

			    ($18,000)	DD 

			      $18,900	Taxable Income 

5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI	$4,500 FAIRTBD(A)	$4,500 is A’s

      A: 	$9,000	x      ——————————— = 	T1 Inclusion 

		         $9,000 Total FAIRTBD



      B: 		            $4,500 FAIRTBD(B)	$4,500 is B’s

	$9,000	x      ——————————— = 	T1 Inclusion 

		           $9,000 Total FAIRTBD 

	iii)  Calculate Remaining DNI 

		 	$18,000	DNI 

			($9,000)	 (FAIRTBD) 

			$9,000	Remaining DNI  

          B)  Tier 2 Beneficiaries 

	II)  If Remaining DNI Is Less Than OAPCRTBD

       B:   		          $12,000 OAPCRTBD(B)	$4,500 is B’s

	$9,000 	x      ——————————— = 	T2 Inclusion 

		         $24,000 Total OAPCRTBD	 



       C:   		          $12,000 OAPCRTBD(C)	$4,500 is C’s

	$9,000 	x      ——————————— = 	T2 Inclusion 

		         $24,000 Total OAPCRTBD	 

          C)  Determine Total Inclusions  

	Beneficiary A:	$4,500	T1 Inclusion 

			$0	T2 Inclusion 

			$4,500	Beneficiary A’s Total Inclusions

 

	Beneficiary B: 	$4,500	T1 Inclusion 

			$4,500	T2 Inclusion 

			$9,000	Beneficiary A’s Total Inclusions 



	Beneficiary C: 	$0	T1 Inclusion 

			$4,500	T2 Inclusion 

			$4,500	Beneficiary A’s Total Inclusions 

6)  Determine Character of Inclusions: (See Below) 

Paid & Credited Definition

IRC 661(a): DD for … or other amounts “properly paid or credited” 

IRC 662(a): Include in B’s income… amounts that are “properly paid or credited” 

Binding Payments: If payment is irreversible/binding, it is properly paid/credited 

     Ex: Testamentary trust. “T can make payments/distributions for A’s support.” 

     In Y1, T writes a letter to A saying that T intends to give $10 to A, but asks A to 

     sign the letter and return it. A does so, but $10 is not paid until Y2 

          Yes properly paid or credited 

     But See Ex: Same facts, but T mere writes a sticky note reminding himself to 

     pay A, but T never sent A any letter

          NOT properly paid or credit bc it was never actually paid 

In-Kind Payments: Yes properly paid or credited 

     Ex: A rents small apartment and T pays $10 monthly rent to landlord 

          Yes properly paid or credited 

Mere Use of Property: NOT properly paid

     Ex: T, himself, rents an apartment and allows A to live there

          NOT properly paid or credited bc mere use of property ≠ properly paid 

















































































































Character

IRC 662(b): Amounts have the same character in the hands of the beneficiary as they did in the hands of the trust, consisting of the same proportion of each class of income interest into DNI bears to total DNI 



Ex: “33.33% of income to A and B each annually. T can give principal or corpus to C.” $18,000 dividends, $36,000 interest, $60,000 CG, $18,000 distributive share of PA income (Phantom Income). Trustee distributes $48,000 to C 



1)  Calculate Gross Income 	$18,000 	Dividends

			$36,000	Interest 

			$60,000	CG

			$18,000	PA Income (Phantom Income) 

			$132,000	Gross Income  

2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	           	$132,000	Gross Income 

			($100) 	Personal Exemption  

			$131,900	TTI   

3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD? 	$18,000 	Dividends 

			$36,000	Interest  

			$54,000	FAI 

		                    x    66.6% 	FAIRTBD Percentage—> 33.3% to A

			$36,000	FAIRTBD 		    33.3% to B 



	ii)  OAPCRTBD?	 $48,000 	OAPCRTBD 



	iii)  Sum? 		$36,000	FAIRTBD 

			$48,000	OAPCRTBD 

		     	$84,000	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

			$131,900	TTI 

			$100	Personal Exemption

			($60,000)	CG 

			$72,000	DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If DNI Is Lower, DNI ($72,000) is Tentative DD 

4)  Compute Trust’s Taxable Income   $131,900	TTI 

			    ($72,000)	DD 

			      $59,900	Taxable Income of Trust 

5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI	

     	       A:              	                $18,000 FAIRTBD(A)	$18,000 is A’s

	$36,000	x      ——————————— = 	T1 Inclusion 

		         $36,000 Total FAIRTBD



      B:              	                $18,000 FAIRTBD(B)	$18,000 is B’s

	$36,000	x      ——————————— = 	T1 Inclusion 

		         $36,000 Total FAIRTBD

	iii)  Calculate Remaining DNI 

		 	$72,000	DNI 

			($36,000)	 (FAIRTBD) 

			$36,000	Remaining DNI  

          B)  Tier 2 Beneficiaries 

	II)  If Remaining DNI Is Less Than OAPCRTBD

       C:   		          $48,000 OAPCRTBD(C)	$36,000 is C’s

	$36,000 	x      ——————————— = 	T2 Inclusion 

		         $38,000 Total OAPCRTBD	 

          C)  Determine Total Inclusions  

	Beneficiary A:	$18,000	T1 Inclusion 

			$0	T2 Inclusion 

			$18,000	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$18,000	T1 Inclusion 

			$0	T2 Inclusion 

			$18,000	Beneficiary B’s Total Inclusions

 

	Beneficiary C: 	$0	T1 Inclusion 

			$36,000	T2 Inclusion 

			$36,000	Beneficiary C’s Total Inclusions 



6)  Determine Character of Inclusions 

          A)  Make A List of Items In DNI —> CGs are NOT included in DNI!!!

	$18,000	Dividends

	$36,000	Interest  

	$18,000	Phantom PA Income  

	$72,000	Total 

          B)  Adjust Other Non-TEI Items of Deduction: N/A 

          C)  Determine Total: (See Above) 

          D)  Determine Character 



A: 

		    $18,000 Dividends in DNI 

	$18,000	x  ————————————— = $4,500 @ Dividend Rates 

		          $72,000 Total DNI 



		        $36,000 Interest in DNI 

	$18,000	x     ———————————— = 	$9,000 @ Ordinary Rates

		          $72,000 Total DNI 



		      $36,000 PA Phantom in DNI 

	$18,000	x     ———————————— = 	$4,500 @ Ordinary Rates

		          $72,000 Total DNI 



B: 

		    $18,000 Dividends in DNI 

	$18,000	x  ————————————— = $4,500 @ Dividend Rates 

		          $72,000 Total DNI 



		        $36,000 Interest in DNI 

	$18,000	x     ———————————— = 	$9,000 @ Ordinary Rates

		          $72,000 Total DNI 



		      $36,000 PA Phantom in DNI 

	$18,000	x     ———————————— = 	$4,500 @ Ordinary Rates

		          $72,000 Total DNI 



C: 

		    $18,000 Dividends in DNI 

	$36,000	x  ————————————— = $9,000 @ Dividend Rates 

		          $72,000 Total DNI 



		        $36,000 Interest in DNI 

	$36,000	x     ———————————— = 	$18,000 @ Ordinary Rates

		          $72,000 Total DNI 



		      $36,000 PA Phantom in DNI 

	$36,000	x     ———————————— = 	$9,000 @ Ordinary Rates

		          $72,000 Total DNI 



















































Impact of Fiduciary Powers

Adjustments to Principal & Income 

Power to Adjust: UP&IA 104(a): Trustee can adjust between principal and income, to the extent the trustee considers necessary, as long as: 

     1)  Trustee invests & manages trust assets as a prudent investor; 

     2)  Trust describes the amount that may/may not be distributed to B by 

           referring to the trust’s income; and 

     3)  Trustee determines, after applying UP&IA 103(a), that the trustee is unable 

           to comply with UP&IA 103(b) (duty of impartiality) 

Standard of Review: UP&IA 105(a): court can ONLY change trustee’s adjustment decision if it was an abuse of discretion 

     Court can NOT call it an abuse of discretion merely bc the court would’ve 

     exercised the power to adjust differently 



Unitrusts

Concept: Not in UP&IA, but state law may let trust/trustee elect into the “unitrust regime” where trustee merely says that X% each year is income 

Redefining Income: EPTL 11-2.4(a): unless trust says otherwise, “net income” from the trust means the “unitrust amount” 

     Unitrust Amount: EPTL 11-1.4(b): “Unitrust Amount” is 4% of the net FMV of 

     the assets held in the trust 

     Election: EPTL 11-2.4(e): Unitrust amount ONLY applies if: 

          1)  The trust says the unitrust amount applies; or 

          2)  Before the last day of the 2nd year of trust’s creation, trustee, with 

               consent/on behalf of all interested person, makes unitrust election 

Not Respected: RR 1.643(b)-1: If trusts fundamentally departs from “traditional” principals of income and principal, allocation is “generally” NOT respected 

Yes Respected: RR 1.643(b)-1: allocation between income & principal under local law are respected IF local law (NOT the trust) provides for a “R apportionment” between income & principal beneficiaries of total return of the trust for the year

     R Apportionment: RR 1.643(b)-1: Yes R apportionment if: 

          1)  State law says income is a unitrust amount of 3-5% of FMV of assets 

          2)  Adjustments to meet trustee’s duty of impartiality usually OK 

     Effect: Income given to a B from a trustee using his “Power to Adjust” would 

     likely be included in FAI and is considered a Tier 1 Inclusion

 

Ex: “All income to A annually. T can give principal to B.” $9,000 dividends, $9,000 of OID from Zero Coupon Bond. State has Power-to-Adjust law. T adjusts $9,000 of principal to income. T distributes $6,000 principal to B



1)  Calculate Gross Income 	$9,000 	Dividends

			$9,000	OID   

			$18,000	Gross Income  



2)  Calculate Tentative Taxable Income (TTI) 

          A)  Formula: 	           	$18,000	Gross Income 

			($300) 	Personal Exemption  

			$17,700	TTI   



3)  Distribution Deduction 

          A)  What is FAIRTBD + OAPCRTBD? 

	i)  FAIRTBD? 	$9,000 	Dividends 

			$9,000       Power to Adjust Income—> Likely FAI 

			$18,000	FAI 

		                    x    100% 	FAIRTBD Percentage

			$18,000	FAIRTBD 		 



	ii)  OAPCRTBD?	 $6,000 	OAPCRTBD 



	iii)  Sum? 		$18,000	FAIRTBD 

			$6,000	OAPCRTBD 

		     	$24,000	FAIRTBD + OAPCRTBD 

          B)  What is DNI? 

			$17,700	TTI 

			$300	Personal Exemption

			$18,000	DNI 

          C)  Is FAI or DNI Lower? 

	 i)  If DNI Is Lower, DNI ($18,000) is Tentative DD 



4)  Compute Trust’s Taxable Income   $17,700	TTI 

			    ($18,000)	DD 

			      $0		Taxable Income of Trust 



5)  Compute Amount Included in Each Beneficiaries’ Income 	

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI	

     	       A:              	                $18,000 FAIRTBD(A)	$18,000 is A’s

	$18,000	x      ——————————— = 	T1 Inclusion 

		         $18,000 Total FAIRTBD



	iii)  Calculate Remaining DNI 	$18,000	DNI

				($18,000)	(FAIRTBD) 

				$0	Remaining DNI  

          B)  Tier 2 Beneficiaries 

	II)  If Remaining DNI Is Less Than OAPCRTBD

       B:   		          $6,000 OAPCRTBD(C)	$0 is B’s

	$0	x      ——————————— = 	T2 Inclusion 

		         $6,000 Total OAPCRTBD	 

          C)  Determine Total Inclusions  

	Beneficiary A:	$18,000	T1 Inclusion —> Power to Adjust 

			$0	T2 Inclusion  Income is T1 Inclusion 

			$18,000	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$0	T1 Inclusion 

			$0	T2 Inclusion 

			$0	Beneficiary B’s Total Inclusions

 

Ex: “All income to A annually. 25% of principal to B at 50.” State is NOT a UP&IA state, but D’s will says UP&IA controls adjustments. At 50, T makes adjustment for of income to principal. Trustee distributes to B What is the effect? 

     Under RR 1.643(b)-1, NOT respected bc the trust (governing instrument), NOT 

     local law, is telling trustee what to do (if respected, it’d be a simple trust) 

          Effect: T’s conversion of principal into income is not respected, meaning 

          that it is a complex trust when B turns 50 bc trustee distributed principal

               Means that B has phantom income  



















































































Annuities 

General Rule: ONLY applies to complex trusts!!! 

Distribution Deduction: IRC 661(a): For complex trusts, DD is FAIRTBD (including amounts required to be distributed which may be paid out of income or corpus, to the extent such amount is paid out of income for the year) plus OAPCRTBD 

Amount Included in B’s Income: IRC 662(a)(1): include in B’s gross income sum of [Tier 1 Inclusions] (which includes amounts required to be paid from income or corpus, to the extent that such amount is paid out of income for the year)…

     Treatment: RR 1.662(a)-2(c): If an annuity is required to be paid in all events 

     (whether from income or corpus), it qualifies as a [Tier 1 Inclusion] to the 

     extent that there is income not paid or credited to other Bs for the year 

          If an annuity (or part of an annuity) is deemed to be FAIRTD, it is treated in 

          the same manner as a [Tier 1 Inclusion] 

Formula: 

5)  Compute Amount Included in Each Beneficiaries’ Income 

          A)  Determine Whether Annuity Is A Tier 1 or Tier 2 Inclusion 

                   i)  FAIRTBD Is Now “Actual FAIRTBD” 

                   ii)  Calculate OFAIPC

  I)  If OAPCRTBD Paid From Principal:

OFAIPC Is $0

  II)  If OAPCRTBD Paid From Income:

OFAIPC Is OAPCRTBD

                   iii)  Calculate Residual FAI 	FAI	

			(Actual FAIRTBD) 

			(OFAIPC) 

			Residual FAI 

                   iv)  Is The Annuity Payment Or Residual FAI Lower? 

  I)  If Residual FAI Is Lower:

Residual FAI is Deemed FAIRTBD

  II)  If Annuity Is Lower:

Annuity is Deemed FAIRTBD 

                   v)  Is Deemed FAIRTBD a T1 or T2 Inclusion? 

    I)  If OAPCRTBD Is Paid From Principal:

Deemed FAIRTBD Is T1 Inclusion 

    II)  If OAPCRTBD Is Paid From Income:

Deemed FAIRTBD Is T2 Inclusion 

          B)  Calculate Other Tier 1 Inclusions

                   i)  If FAIRTBD Is Lower Than DNI

	                 FAIRTBD(B) 

		       FAIRTBD x  ——————————  =  Tier 1 

			             Total FAIRTBD               Inclusion 

                   ii)  If DNI Is Lower Than FAIRTBD 

		             FAIRTBD(B) 

		       DNI  x  ———————————  =  Tier 1 

			          Total FAIRTBD               Inclusion

                   iii)  Calculate Remaining DNI 	

          I)  If Deemed FAIRTBD is T1 Inclusion	 

       DNI 

	                (FAIRTBD) 

	 (Deemed FAIRTBD)

		        Remaining DNI 	 

          	          II)  If Deemed FAIRTBD is T2 Inclusion

       DNI 

	                (FAIRTBD) 

		        Remaining DNI 	 

          C)  Tier 2 Beneficiaries 

                   i)  If OAPCRTBD Is Less Than Remaining DNI 

	                OAPCRTBD(B) 

		       OAPCRTBD x  —————————  =  Tier 2 

			              Total OAPCRTBD          Inclusion 



                   ii)  If Remaining DNI Is Less Than OAPCTBD 

	                         OAPCRTBD(B) 

		       Remaining DNI x  —————————  =  Tier 2 

			                       Total OAPCRTBD         Inclusion 

          C)  Determine Total Inclusions 

	Beneficiary A:               T1 Inclusion

     	                                         T2 Inclusion 

   	       Beneficiary A’s Total Inclusions 

	

	Beneficiary B:               T1 Inclusion

     	                                         T2 Inclusion 

   	       Beneficiary B’s Total Inclusions



















































































































































Example: Annuity Paid From Principal

Ex: “50% of income to A annually. T must pay $27,000 to B (annuity). T has discretion (T may) distribute income or principal to C.” $90,000 FAI, $72,000 DNI. T distributes $45,000 principal to C. $27,000 is paid from principal 

5)  Compute Amount Included in Each Beneficiaries’ Income 

          A)  Determine Whether Annuity Is A Tier 1 or Tier 2 Inclusiopn 

                   i)  FAIRTBD Is Now “Actual FAIRTBD” ($45,000)

                   ii)  Calculate OFAIPC

  I)  If OAPCRTBD Paid From Principal: (Yes)

OFAIPC Is $0

                   iii)  Calculate Residual FAI 

		$90,000	FAI 	

		($45,000)	(Actual FAIRTBD) 

		($0)	(OFAIPC) 

		$45,000	Residual FAI 

                   iv)  Is The Annuity Payment Or Residual FAI Lower? 

  II)  If Annuity Is Lower:

Annuity ($27,000) is Deemed FAIRTBD 

                   v)  Is Deemed FAIRTBD a T1 or T2 Inclusion? 

    I)  If OAPCRTBD Is Paid From Principal:

Deemed FAIRTBD ($27,000) Is T1 Inclusion 

          B)  Calculate Other Tier 1 Inclusions 

                   i)  If FAIRTBD Is Lower Than DNI

A:

 	        	          $45,000 FAIRTBD(B) 

	       $45,000 x  ——————————  =  $45,000 Tier 1 Inclusion 

		         $45,000 Total FAIRTBD             



                   iii)  Calculate Remaining DNI 	

          I)  If Deemed FAIRTBD is T1 Inclusion	 

$72,000	DNI 

	                	($45,000)	(FAIRTBD) 

		($27,000) 	(Deemed FAIRTBD)

		        	$0	Remaining DNI 	 

          C)  Tier 2 Beneficiaries 

                   ii)  If Remaining DNI Is Less Than OAPCTBD 

	B: 

	                                 $0 OAPCRTBD(B) 

	       $0       x  ————————————  =  $0 Tier 2 Inclusion 

	     $45,000 Total OAPCRTBD      



	C: 

	                         $45,000 OAPCRTBD(B) 

	       $0       x  ————————————  =  $0 Tier 2 Inclusion 

	     $45,000 Total OAPCRTBD      



          C)  Determine Total Inclusions 

Beneficiary A:	$45,000	T1 Inclusion 

			$0	T2 Inclusion  

			$45,000	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$27,000	T1 Inclusion 

			$0	T2 Inclusion 

			$0	Beneficiary B’s Total Inclusions



Beneficiary C: 	$0	T1 Inclusion 

			$0	T2 Inclusion 

			$0	Beneficiary B’s Total Inclusions































Example: Annuity Paid From Income 

Ex: “50% of income to A annually. T must pay $27,000 to B (annuity). T has discretion (T may) distribute income or principal to C.” $90,000 FAI, $72,000 DNI. T distributes $45,000 principal to C. $27,000 is paid from income 

5)  Compute Amount Included in Each Beneficiaries’ Income 

          A)  Determine Whether Annuity Is A Tier 1 or Tier 2 Inclusiopn 

                   i)  FAIRTBD Is Now “Actual FAIRTBD” ($45,000)

                   ii)  Calculate OFAIPC

  II)  If OAPCRTBD Paid From Income: (Yes)

OFAIPC Is OAPCRTBD ($45,000)

                   iii)  Calculate Residual FAI 

		$90,000	FAI 	

		($45,000)	(Actual FAIRTBD) 

		($45,000)	(OFAIPC) 

		$0	Residual FAI 

                   iv)  Is The Annuity Payment Or Residual FAI Lower? 

  II)  If Residual FAI Is lower:

Residual FAI ($0) is Deemed FAIRTBD 

                   v)  Is Deemed FAIRTBD a T1 or T2 Inclusion? 

    II)  If OAPCRTBD Is Paid From Income:

Deemed FAIRTBD ($0) Is T2 Inclusion 

          B)  Calculate Other Tier 1 Inclusions 

                   i)  If FAIRTBD Is Lower Than DNI

A:

 	        	          $45,000 FAIRTBD(B) 

	       $45,000 x  ——————————  =  $45,000 Tier 1 Inclusion 

		         $45,000 Total FAIRTBD             



                   iii)  Calculate Remaining DNI 	

          II)  If Deemed FAIRTBD is T2 Inclusion	 

$72,000	DNI 

	                	($45,000)	(FAIRTBD) 

		        	$27,000	Remaining DNI 	 

          C)  Tier 2 Beneficiaries 

                   ii)  If Remaining DNI Is Less Than OAPCTBD 

	B: 

	                         	$27,000 OAPCRTBD(B) 

	       $27,000       x  ————————————  =  $10,125 T2 Inclusion 

	     	$72,000 Total OAPCRTBD      



	C: 

	                         	$45,000 OAPCRTBD(B) 

	       $27,000       x  ————————————  =  $16,875 T2 Inclusion 

	     	$72,000 Total OAPCRTBD      





          C)  Determine Total Inclusions 

Beneficiary A:	$45,000	T1 Inclusion 

			$0	T2 Inclusion  

			$45,000	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$0	T1 Inclusion 

			$10,125	T2 Inclusion 

			$10,125	Beneficiary B’s Total Inclusions



Beneficiary C: 	$0	T1 Inclusion 

			$16,875	T2 Inclusion 

			$16,875	Beneficiary B’s Total Inclusions































65 Day Rule

Concept: Trustee can distribute $X within the first 65 days of Year 2, but have it treated as if it were distributed in Year 1 

General Rule: IRC 663(b)(1): If, within the first 65 days of the trust’s taxable year, an amount is properly paid or credited, such amount is considered to be paid or credited on the last day of the previous year

Election: IRC 663(b)(2): 65 Day Rule ONLY applies if trustee elects 

     RR 1.663(b)-2(a)(1): If a trust return is required to be filed in the year the 

     election is made, trustee must make the election on the return 

          Timing: Election must be no later than the time to file the return

          Irrevocable: election is irrevocable after the last day for making the election   

Amount Allowed: RR 1.663(b)-1(a)(2)(i): amount of money that can be allocated from Year 2 to the previous year (Year 1) can NOT exceed: 

     1)  The Greater Of: 	A)  The Amount FAI in Year 1

		B)  The Amount of DNI in Year 1 

     2)  Minus, Amounts Paid, Credited, Required to Be Distributed in Y1 (PCRTBD) 

Formula: 

1)  Which Is Greater? 	A) FAI in Year 1

          		B)  DNI In Year 1

2)  Actual Amounts Paid, Credited, Required to be Distributed (PCRTBD) In Year 1?

			FAIRTBD Actually Distributed in Year 1

			OAPCRTBD In Year 1 

			Actual Amounts PCRTBD 



3)  Compute the 65-Day Election Maximum 

			Greater of FAI In Year 1 or DNI In Year 1

			(Actual Amounts PCRTBD) 

			65-Day Election Maximum 



4)  Compute Revised Amount Included In Beneficiary’s Income in Year 1 

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI          

 	                 FAIRTBD(B) 

		       FAIRTBD x  ——————————  =  Tier 1 

			             Total FAIRTBD               Inclusion 



ii)  If DNI Is Lower Than FAIRTBD 

		             FAIRTBD(B) 

		       DNI  x  ———————————  =  Tier 1 

			          Total FAIRTBD               Inclusion

	iii)  Calculate Remaining DNI 

		 		DNI 

			         (FAIRTBD) 

			Remaining DNI 

          B)  Tier 2 Beneficiaries 

	i)  Calculate OAPCRTBD 

		 	OAPCRTBD in Year 1  

			65 Day-Election Maximum

			OAPCRTBD  

	ii)  If OAPCRTBD Is Less Than Remaining DNI

 	                OAPCRTBD(B) 

		       OAPCRTBD x  —————————  =  Tier 2 

			              Total OAPCRTBD          Inclusion 

                   iii)  If Remaining DNI Is Less Than OAPCTBD 

	                         OAPCRTBD(B) 

		       Remaining DNI x  —————————  =  Tier 2 

			                       Total OAPCRTBD         Inclusion 

          C)  Determine Total Inclusions:

	Beneficiary A: 

                  		                     T1 Inclusion 

     	                                         T2 Inclusion 

   	       Beneficiary A’s Total Inclusions 

	

Beneficiary B: 

                  		                     T1 Inclusion 

     	                                         T2 Inclusion 

   	       Beneficiary B’s Total Inclusions 



4)  Compute Amount Deemed Distributed in Year 2 

	Amount Actually Distributed in Year 2 

	(65 Day-Election Maximum) 

	Deemed Distribution in Year 2 



Planning Opportunities: 

     1)  If DNI is greater than FAI

               Likely causes more taxes for the B whom we elect to apply the 65 Day 

               Rule to (See Example: DNI Greater Than FAI) 

     2)  If FAI is greater than DNI 

               Can effectively give tax distributions to higher-bracket beneficiaries by 

               making the 65-Day Rule Election (See Example FAI Greater Than DNI) 

	Effect: Can shift tax distributions to high-bracket TPs by election  



































































































































Example: DNI Greater than FAI 

Ex: “50% of income to A annually. The balance to B in T’s discretion.” In Y1, trust has $5,400 of FAI and $13,500 of DNI. T distributes $4,500 to B on September 1 of Year 1. T distributes $7,200 to B in Year 2. T makes 65-Day election 

1)  Which Is Greater? 	A) FAI in Year 1	($5,400)

          		B)  DNI In Year 1	($13,500)

2)  Actual Amounts Paid, Credited, Required to be Distributed (PCRTBD) In Year 1?

		$2,700	FAIRTBD Actually Distributed in Year 1

		$4,500	OAPCRTBD In Year 1

		$7,200	Actual Amounts PCRTBD 

3)  Compute the 65-Day Election Maximum 

		$13,500	Greater of FAI In Year 1 or DNI In Year 1

		($7,200)	(Actual Amounts PCRTBD) 

		$6,300	65-Day Election Maximum 

4)  Compute Revised Amount Included In Beneficiary’s Income in Year 1 

          A)  Tier 1 Beneficiaries

	 i)  If FAIRTBD Is Lower Than DNI          

 	          $2,700 FAIRTBD(B) 

		       $2,700 x  ——————————  =  $2,700 Tier 1 

			      $5,400 Total FAIRTBD                    Inclusion 



	iii)  Calculate Remaining DNI 

		 	$13,500	DNI 

			($2,700)	(FAIRTBD) 

			$10,800	Remaining DNI 

          B)  Tier 2 Beneficiaries 

	i)  Calculate OAPCRTBD 

		 	$4,500	OAPCRTBD in Year 1  

			$6,300	65 Day-Election Maximum

			$10,800	OAPCRTBD  

	ii)  If OAPCRTBD Is Less Than Remaining DNI

 	          $10,800 OAPCRTBD(B) 

		       $10,800 x  ————————————  =  $10,800 Tier 2 

			         $10,800 Total OAPCRTBD                Inclusion 

          C)  Determine Total Inclusions 

Beneficiary A:	$2,700	T1 Inclusion 

			$0	T2 Inclusion  

			$2,700	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$0	T1 Inclusion 

			$10,800	T2 Inclusion 

			$10,800	Beneficiary B’s Total Inclusions

4)  Compute Amount Deemed Distributed in Year 2 

	$7,200	Amount Actually Distributed in Year 2 

	($6,300)	(65 Day-Election Maximum) 

	$900	Deemed Distribution in Year 2 























































Example: FAI Greater than DNI 

Ex: “50% of income to A annually. The balance to B in T’s discretion.” In Y1, trust has $13,500 of FAI and $5,400 of DNI. T distributes $4,500 to B on September 1 of Year 1. T distributes $7,200 to B in Year 2. T makes 65-Day election 

1)  Which Is Greater? 	A) FAI in Year 1	($13,500)

          		B)  DNI In Year 1	($5,400)

2)  Actual Amounts Paid, Credited, Required to be Distributed (PCRTBD) In Year 1?

		$6,750	FAIRTBD Actually Distributed in Year 1

		$4,500	OAPCRTBD In Year 1

		$11,250	Actual Amounts PCRTBD 

3)  Compute the 65-Day Election Maximum 

		$13,500	Greater of FAI In Year 1 or DNI In Year 1

		($11,250)	(Actual Amounts PCRTBD) 

		$2,250	65-Day Election Maximum 

4)  Compute Revised Amount Included In Beneficiary’s Income in Year 1 

          A)  Tier 1 Beneficiaries

	 ii)  If DNI Is Lower Than FAIRTBD          

 	          $6,750 FAIRTBD(B) 

		       $5,400 x  ——————————  =  $5,400 Tier 1 

			      $6,750 Total FAIRTBD                    Inclusion 



	iii)  Calculate Remaining DNI 

		 	$5,400	DNI 

			($5,400)	(FAIRTBD) 

			$0	Remaining DNI 

          B)  Tier 2 Beneficiaries 

	i)  Calculate OAPCRTBD 

		 	$4,500	OAPCRTBD in Year 1  

			$2,250	65 Day-Election Maximum

			$2,250	OAPCRTBD  

	iii)  If Remaining DNI Is Less Than OAPCRTBD

 	          $2,250 OAPCRTBD(B) 

		       $0            x  ————————————  =  $0 Tier 2 

			         $2,250 Total OAPCRTBD               Inclusion 

          C)  Determine Total Inclusions 

Beneficiary A:	$5,400	T1 Inclusion 

			$0	T2 Inclusion  

			$5,400	Beneficiary A’s Total Inclusions 



	Beneficiary B: 	$0	T1 Inclusion 

			$0	T2 Inclusion 

			$0	Beneficiary B’s Total Inclusions

4)  Compute Amount Deemed Distributed in Year 2 

	$7,200	Amount Actually Distributed in Year 2 

	($2,250)	(65 Day-Election Maximum) 

	$4,950	Deemed Distribution in Year 2 























































Depreciation & Depletion 

General Rules 

Concept: deductions given directly to beneficiary instead of to the trust  or estate

Depreciation: IRC 167(a): R allowance for wear/tear for assets used in T/B

Depletion: IRC 611(a): yes depletion for mines, O&G, timber 



Trusts

General Rule: IRC 642(f): trust is allowed depreciation/depletion deduction ONLY to the extent not allowed to the beneficiaries under IRC 167(d) or IRC 611(b) 

Apportionment: IRC 167(d): Deduction is apportioned between income beneficiaries and the trust either: 

     1)  In accords with the trust’s terms; or

     2)  If no trust provision, on the basis of trust “income” allocable to each 

               IRC 643: Income does NOT mean FAI bc IRC 167 is NOT in Subpart B, C, D

               Effect: Use trust income to determine how much of a deduction the trust 

               gets, and how much the beneficiaries get

Exception: Depreciation Reserves: RR 1.167(h)-1(b): do NOT follow the above if the trust (or local law) requires or permits the trustee (or gives T discretion) to maintain a “reserve for depletion” (Depreciation Reserves) 

     Effect: If Depletion Reserve, deduction is first allocated to trust to the extent 

     that income is set aside for the Depreciation Reserve 

          Excess: Extra deduction is apportioned between income Bs and the trust on 

          the basis of trust income allocable to each 

     Not Respected: allocation of Depreciation Reserves which gives B/trust more 

     than his pro rata share of income is NOT respected (unless local law or trust 

     require/permit T to do so) 

     Ex: “All income to A annually, then to B.” Trust has $0 gross income, $0 FAI, 

     ($9,000) deprecation, ($9,000) trustee commissions 

          Effect: A gets $9,000 depreciation deduction bc it does NOT matter if there 

          was FAI, it is based on the FAI that would be allocable 

Depreciation Reserves: UP&IA 503(b): trustee can transfer to principal a R amount of net cash receipts/income from a depreciable asset 

     Exception: Trustee can NOT transfer any amount for depreciation: 

          (1)  Of that portion of property used by B as a residence or for personal use

          (2)  Or, during the admin of D’s estate

     No Separate Fund: UP&IA 503(c): amounts transferred to principal need NOT 

     be held in a separate fund 



Estates

General Rule: IRC 642(f): estate allowed depreciation/depletion deduction ONLY to the extent not allowed to the beneficiaries under IRC 167(d) or IRC 611(b) 

Apportionment: Allocable deduction is apportioned between heirs on the basis of the income of the estate allocable to each 

     RR 1.167(h)-1(c): Same 





Estates Formula

1)  Compute Total Cost Recovery Deduction (Total CRD)

          Concept: How much total depreciation or depletion is there? 

2)  Compute Each B’s Share of FAI 

          Concept: Amount of FAIRTBD distributed to each B 

3)  Compute Each B’s & the Estate’s Share of CRD 

          A)  Share of Total CRD 

                    Beneficiary A: 

		              A’s Share of FAI 

	     Total CRD   x    ———————— = A’s Share of Total CRD

		                   Total FAI 

                    Beneficiary B: 

		              B’s Share of FAI 

	     Total CRD   x    ———————— = B’s Share of Total CRD

		                  Total FAI 

                    Estate: 

		           Estate’s Share of FAI 

	     Total CRD   x   ————————— = Trust’s Share of Total CRD

		                  Total FAI 

















Trusts Formula

1)  Compute Total Cost Recovery Deduction (Total CRD) 

          Concept: How much total depreciation or depletion is there? 

2)  Compute Unreserved FAI 

          Concept: What is FAI before any depletion or depreciation is given? 

3)  Compute Reserved Amount 

          Concept: How much of Unreserved FAI is reserved for depreciation under 

          the trust, local law, or trustee’s discretion? 

4)  Compute Remaining CRD

			Total CRD

			(Reserve Amount) 

			Remaining CRD 

5)  Compute FAI After Reserves for Depreciation 	

			FAI

			(Reserve Amount) 

			FAI After Reserves for Deprecation  

6)  Compute Each B’s and Trust’s Share of FAI

          Concept: Amount of FAIRTBD distributed to each B 

7)  Compute Each B’s Share of Total CRD

          A)  Share of Total CRD 

                    Beneficiary A: 

			   A’s Share of FAI 

	     Remaining CRD   x    ———————— = A’s Share of Total CRD

			       Total FAI 

                    Beneficiary B: 

			  B’s Share of FAI 

	     Remaining CRD   x    ———————— = B’s Share of Total CRD

			       Total FAI 

                    Trust: 

			  Trust’s Share of FAI 

	     Remaining CRD   x   ————————— = Trust’s Share of Total CRD

			             Total FAI 





          B)  Compare to Each B’s Pro Rate Share of Trust Income 

	i)  Comparison: 	          Share of Total CRD	Pro Rata Share

		Beneficiary A: 

		Beneficiary B: 

	ii)  If B’s Share of Total CRD Is Less Than B’s Pro Rata Share: 

	          Allocation Is Respected: allocate in proportion to how much FAI 

          each B and the trust got 

	iii) If B’s Pro Rata Share is Less Than B’s Share of Total CRD: 

	          Allocation Maybe Respected: ONLY respected if trust requires or 

          permits T to keep a depreciation reserve 



8)  Compute the Trust’s Share of Total CRD 

          A)  Trust’s Share of Remaining CRD  



			Trust’s Share of FAI 

	     Remaining CRD   x    ———————— = Trust’s Share of Total CRD

			       Total FAI 



          B)  Trust’s Share of Total CRD 



		Reserve Amount

		Trust’s Share of Remaining CRD 

		Trust’s Share of Total CRD

































Example: Yes Depletion Reserve

Ex: “50% of income to A annually. T can give B the rest of the income in T’s discretion. T can give a R proportion of rental income to principal as a reserve.” $18,000 rent and trustee gives $9,000 of this to principal (Depletion reserve). T distributes $2,250 to B. $45,000 depreciation deduction

1)  Compute Total Cost Recovery Deduction (Total CRD) 	($45,000) 

2)  Compute Unreserved FAI 				($18,000)

3)  Compute Reserved Amount 				($9,000)

4)  Compute Remaining CRD

			$45,000	Total CRD

			($9,000)	(Reserve Amount) 

			$36,000	Remaining CRD 

5)  Compute FAI After Reserves for Depreciation 	

			$18,000	FAI

			($9,000)	(Reserve Amount) 

			$9,000	FAI After Reserves for Deprecation   

6)  Compute Each B’s Share of FAI

	Beneficiary A: 	$4,500 (A gets 50% of income) 

	Beneficiary B: 	$2,250 (B gets 25% of income) 

	Trust:	 	$2,250 (Trust gets 25% of income)

7)  Compute Each B’s Share of Total CRD

          A)  Share of Total CRD 

                    Beneficiary A: 

		          $4,500 A’s Share of FAI 

	     $36,000   x    ——————————— = $18,000 A’s Share of 

		             $9,000 Total FAI  	        Total CRD 

                    Beneficiary B: 

		          $2,250 B’s Share of FAI 

	     $36,000   x    ——————————— = $9,000 B’s Share of 

		             $9,000 Total FAI  	        Total CRD 



          B)  Compare to Each B’s Pro Rate Share of Trust Income 

	i)  Comparison:                       Share of Total CRD	Pro Rata Share

		Beneficiary A:     $18,000	        <	$4,500 

		Beneficiary B:     $9,000	        < 	$2,250 



	ii)  If B’s Share of Total CRD Is Less Than B’s Pro Rata Share: 

	          Allocation Is Respected: allocate in proportion to how much FAI 

          each B and the trust got 



8)  Compute the Trust’s Share of Total CRD 

          A)  Trust’s Share of Remaining CRD   



		          $2,250 Trust’s Share of FAI 

	     $36,000   x    ———————————— = $9,000 Trust’s Share of 

		             $9,000 Total FAI  	        Remaining CRD 



          B)  Trust’s Share of CRD 



		$9,000 	Reserve Amount

		$9,000	Trust’s Share of Remaining CRD 

		$18,000	Trust’s Share of Total CRD











































Example: No Depletion Reserve

Ex: “50% of income to A annually. T can give B the rest of the income in T’s discretion. T can give a R proportion of rental income to principal as a reserve.” $18,000 rent and trustee gives $0 of this to principal (Depletion reserve). T distributes $2,250 to B. $45,000 depreciation deduction

1)  Compute Total Cost Recovery Deduction (Total CRD) 	($45,000) 

2)  Compute Unreserved FAI 				($18,000)

3)  Compute Reserved Amount 				($0)

4)  Compute Remaining CRD

			$45,000	Total CRD

			($0)	(Reserve Amount) 

			$45,000	Remaining CRD 

5)  Compute FAI After Reserves for Depreciation 	

			$18,000	FAI

			($0)	(Reserve Amount) 

			$18,000	FAI After Reserves for Deprecation   

6)  Compute Each B’s Share of FAI

	Beneficiary A: 	$9,000 (A gets 50% of income) 

	Beneficiary B: 	$4,500 (B gets 25% of income) 

	Trust:	 	$4,500 (Trust gets 25% of income)

7)  Compute Each B’s Share of Total CRD

          A)  Share of Total CRD 

                    Beneficiary A: 

		          $9,000 A’s Share of FAI 

	     $45,000   x    ——————————— = $22,500 A’s Share of 

		             $18,000 Total FAI  	        Total CRD 

                    Beneficiary B: 

		          $4,500 B’s Share of FAI 

	     $45,000   x    ——————————— = $11,250 B’s Share of 

		             $18,000 Total FAI  	        Total CRD 



          B)  Compare to Each B’s Pro Rate Share of Trust Income 

	i)  Comparison:                       Share of Total CRD	Pro Rata Share

		Beneficiary A:     $22,500	        <	$9,000 

		Beneficiary B:     $11,250	        < 	$4,500 



	ii)  If B’s Share of Total CRD Is Less Than B’s Pro Rata Share: 

	          Allocation Is Respected: allocate in proportion to how much FAI 

          each B and the trust got 



8)  Compute the Trust’s Share of Total CRD 

          A)  Trust’s Share of Remaining CRD   



		          $4,500 Trust’s Share of FAI 

	     $45,000   x    ———————————— = $11,250 Trust’s Share of 

		             $18,000 Total FAI  	        Remaining CRD 



          B)  Trust’s Share of CRD 



		$0	Reserve Amount

		$11,250	Trust’s Share of Remaining CRD 

		$11,250 	Trust’s Share of Total CRD











































Example: No Depletion Reserve

Ex: “T can distribute income/principal to A or B for 10 years. After 10 years, to A and B equally.” $36,000 rent, $18,000 depreciation. T distributes $18,000 to A out of income and $18,000 to B from principal 



1)  Compute Total Cost Recovery Deduction (Total CRD) 	($18,000) 

2)  Compute Unreserved FAI 				($36,000)

3)  Compute Reserved Amount 				($0)

4)  Compute Remaining CRD

			$18,000	Total CRD

			($0)	(Reserve Amount) 

			$18,000	Remaining CRD 

5)  Compute FAI After Reserves for Depreciation 	

			$36,000	FAI

			($0)	(Reserve Amount) 

			$36,000	FAI After Reserves for Deprecation   

6)  Compute Each B’s Share of FAI

	Beneficiary A: 	$18,000 	(A gets 50% of income) 

	Beneficiary B: 	$0 	(B gets 0% of income) 

	Trust:	 	$18,000 	(Trust gets 50% of income)

7)  Compute Each B’s Share of Total CRD

          A)  Share of Total CRD 

                    Beneficiary A: 

		          $18,000 A’s Share of FAI 

	     $18,000   x    ——————————— = $9,000 A’s Share of 

		             $36,000 Total FAI  	        Total CRD 

                    Beneficiary B: 

		          $0 B’s Share of FAI 

	     $18,000   x    ——————————— = $0 B’s Share of 

		             $36,000 Total FAI  	        Total CRD 



          B)  Compare to Each B’s Pro Rate Share of Trust Income 

	i)  Comparison:                       Share of Total CRD	Pro Rata Share

		Beneficiary A:     $9,000	        <	$18,000

		Beneficiary B:     $9,000	        < 	$2,250 



	ii)  If B’s Share of Total CRD Is Less Than B’s Pro Rata Share: 

	          Allocation Is Respected: allocate in proportion to how much FAI 

          each B and the trust got 



8)  Compute the Trust’s Share of Total CRD 

          A)  Trust’s Share of Remaining CRD   



		          $18,000 Trust’s Share of FAI 

	     $18,000   x    ———————————— = $9,000 Trust’s Share of 

		             $36,000 Total FAI  	        Remaining CRD 



          B)  Trust’s Share of CRD 



		$0 	Reserve Amount

		$9,000	Trust’s Share of Remaining CRD 

		$9,000	Trust’s Share of Total CRD











































Example: Not Respected 

Ex: “All income to A annually for life, then to B. T can allocate depreciation as T deems fit.” $9,000 rent, but T transfers $4,500 of this to principal under UP&IA 503 (Depreciation reserves). Building has $9,000 of depreciation. T allocates all CRD to A. What is A’s share of total CRD? 



1)  Compute Total Cost Recovery Deduction (Total CRD) 	($9,000) 

2)  Compute Unreserved FAI 				($9,000)

3)  Compute Reserved Amount 				($4,500)

4)  Compute Remaining CRD

			$9,000	Total CRD

			($4,500)	(Reserve Amount) 

			$4,500	Remaining CRD 

5)  Compute FAI After Reserves for Depreciation 	

			$9,000	FAI

			($4,500)	(Reserve Amount) 

			$4,500	FAI After Reserves for Deprecation   

6)  Compute Each B’s Share of FAI

	Beneficiary A: 	$4,500 (A gets all the income) 



7)  Compute Each B’s Share of Total CRD

          A)  Share of Total CRD 

                    Beneficiary A: 

		       $4,500 A’s Share of FAI 

	     $4,500   x    ——————————— = $4,500 A’s Share of 

		             $4,500 Total FAI  	        Total CRD 



          B)  Compare to Each B’s Pro Rate Share of Trust Income 

	i)  Comparison: 	          Share of Total CRD	Pro Rata Share

		Beneficiary A:     $4,500	         >      	$9,000 

	iii) If B’s Pro Rata Share is Less Than B’s Share of Total CRD: 

	          Allocation Maybe Respected: NOT respected bc trust doesn't give 

          trustee to power to allocate all of the CRD to A  





Example: Estate

Ex: D’s will gives all stock to A and all rental property to B. In Y1 of the estate, PR pays $3,000 of income form stocks to A and $3,000 of rental income to B. Estate has $12,000 of depreciation deductions from the rental property 

1)  Compute Total Cost Recovery Deduction (Total CRD) 	($12,000) 

2)  Compute Each B’s Share of FAI

	Beneficiary A: 	$3,000 	(A gets 50% of income - Stock) 

	Beneficiary B: 	$3,000 	(B gets 50% of income - Rent) 

	Estate:	 	$0 	(Estate gets 0% of income)



3)  Compute Each B’s & the Estate’s Share of Total CRD

          A)  Beneficiaries Share of Total CRD 

                    Beneficiary A: 

		          $3,000 A’s Share of FAI 

	     $12,000   x    ——————————— = $6,000 A’s Share of 

		             $6,000 Total FAI  	        Total CRD 

                    Beneficiary B: 

		          $3,000 B’s Share of FAI 

	     $12,000   x    ——————————— = $6,000 B’s Share of 

		             $6,000 Total FAI  	        Total CRD 



          B)  Estate’s Share of Total CRD   



		          $0 Estate’s Share of FAI 

	     $12,000   x    ———————————— = $0 Estate’s Share of 

		             $6,000 Total FAI  	        Total CRD 

























Miscellaneous Itemized Deductions

Generally 

IRC 67(b): NOT a MID if it is: 	1)  Interest deduction under IRC 163

			2)  S&L Tax deduction under IRC 164

			3)  Casualty losses under IRC 165(a)

			4)  T/B losses

			5)  Charitable deduction under IRC 170 

IRC 67(e): the following are deductions for trusts and estates, without 2% AGI floor: 	1)  Deductions for costs incurred in connection with trust or estate 

	      admin, which would NOT have been incurred if not in a trust

	3)  Or, personal exemption under IRC 642(b)

	2)  Or, distribution deductions IRC 651 and IRC 661

IRC 67(g): no MIDs can be deduction until 2025

Notice 2018-61: IRC 67(g) does NOT apply to IRC 67(e), treat as ATL deductions 

Categories of Deductions 

1)  ATL Deductions: Deductions Allowed in Computing AGI

          A)  Deductions under IRC 162 (T/B expenses) 

          B)  IRC 642(b) deduction in lieu of personal exemption 

          C)  Distribution deduction under IRC 651 and IRC 661

          D)  Costs paid in connection with trust/estate admin which wouldn’t have 

                been incurred if the property weren’t held in trust  

	O’Neill: not subject to 2% AGI floor

	Mellon Bank: If expense is uncommon for an individual to incur, then 

yes deductible for trust/estate 

Ex: Costs of preparing Form 1041 (trust tax return) —> Yes deductible 

Ex: Costs to prepare a fiduciary accounting —> Yes deductible 

Ex: Costs to defend a suit on trust interpretation —> Yes deductible 

Ex: Condo fees for a trust-owned apartment —> NOT deductible 

Ex: Fees paid to trust’s investment advisor —> NOT deductible 

2)  BTL Deductions: Deductions NOT Allowed in Computing AGI but NOT MIDs 

          Medical expenses, interest, IRC 642(c) charitable distribution deduction 

3)  MID: All Other Deductions 



Commissions & Bundled Fees

General Rule: RR 1.67-4(c): if trust pays a single (bundled) fee which contains deductible and non-deductible costs, then must allocate the cost between the deductible and non-deductible expenses 

Exception: RR 67-4(c)(2): if bundled fee is not computed on an hourly basis, ONLY the part of the fee attributable to investment advice is subject to 2% AGI floor 

Reasonable Allocation Method: RR 1.67-4(c): Any “R method” can be used to allocate a bundled fee between deductible and non-deductible costs 

     Factors:	1)  Percentage of corpus value subject to investment advice

	2)  Whether a 3rd party advisor would charge comparable fees 

	3)  Amount of T’s attention to trust is devoted to investment advice



DEFINITION OF TRUSTS & ESTATES

What Is A Trust? 

General Rule: RR 301.7701-4(a): “trust” is arrangement via will or inter vivos declaration where T takes title, to protect it for Bs under chancery court rules 

     Generally speaking, an arrangement is a trust if purpose is to vest T with the 

     responsibility for protection of property for B’s who can't share in these duties 

     and, thus, are NOT in a joint enterprise for profit for T/B 

Not Always A Trust: Sometimes, for Subchapter J purposes, an arrangement that is called a “trust” is not taxed as a trust, and vice versa

     Revenue Ruling 56-484: custodial account for a minor is taxed to the minor 

     Revenue Ruling 75-61: a “power in trust” is taxed as a trust 

     Revenue Ruling 76-486: a “pet trust” is taxed as a trust 

     De Bonchamps: Holders of a life estate are taxed as T’s of a trust where they 

     had FD’s to remaindermen that are “clothed with trust characteristics” 

Termination of Trusts: RR 1.641(b)-3(b): whether a trust has terminated depends on if the property has been distributed to Bs, rather than on the technicality of whether T has rendered a final account

     No Auto-Termination: Trusts do NOT auto terminate upon an event

     Post-Termination: A R time is allowed after termination to perform remaining 

     trust admin duties, R necessary to wind up trust affairs 

          Unduly Postponed: Wind up can NOT be “unduly postponed” and, if corpus 

          distribution is UnR delayed, trust is deemed to terminate after a R period 

          for the T to finish trust’s admin 

What Is An Estate? 

Start Of An Estate: RR 1.443-1(a)(2): estate begins on DOD 

     Planning Opportunity: inclusion of income received on DOD creates taxes in 

     D’s final year of life, which can be deducted for estate tax purposes 

Termination of An Estate: RR 1.641(b)-3(a): Same as trusts 

Separate Shares Rule (SSR) 

Complex Trusts

IRC 663(c): Solely for DNI calculation, if a single trust has 2+ beneficiaries, then substantially separate and independent shares of different B’s in the trust must be treated as separate trusts 

     Application: RR 1.663(c)-3(a): applicability depends on whether distributions 

     are made in substantially the same manner as if separate trusts were created 

          General Rule: RR 1.663-3(b): SSR does NOT apply to income or corpus 

          distributions to Bs within a group or class 

          Exception: RR 1.663-3(b): SSR DOES apply to such payments if payment of 

          income or corpus of 1 B’s share can NOT affect the proportionate share of 

          income or corpus that another B 

Estates 

IRC 663(c): Same, so that we treat substantially separate & independent shares of different Bs in an estate as having 2+ B’s as separate estates 

     Ex: Fractional shares of residue (1/2) (1/3) —> SSR DOES apply

     Ex: Elective share of SS —> SSR DOES apply 

     Ex: Pecuniary formula bequest in “reduce-to-zero” clause —> SSR DOES apply 

     Ex: Income from specifically bequeathed property —> SSR DOES apply 

     Ex: D dies with $540 cash, $90 of deferred comp that D gets in Y2 & Y3. D’s will 

     says: “entire estate to A and B (kids).” D’s SS exercises elective share to get 1/3

     of D’s estate. In Y2, D’s PR pays $120 to SS. In Y3, D’s PR pays $120 to SS. In Y4, 

     PR distributes the rest of the estate to the kids 

          No Separate Share Rule: Unfair to SS  

          	Year 2: SS’s POV: Deferred Comp:   $90 (Taxable)  	—> $90_

	    	            Elective Share:      $30 (NOT Taxable)	—> $0    | $180 

          	Year 3: SS’s POV: Deferred Comp:   $90 (Taxable)  	—> $90  |Total

	    	            Elective Share:     $30 (NOT Taxable) 	—> $0    | Tax

         	 Year 4: AB’s POV: 2/3 of Estate: 	    $480 (NOT Taxable)	—> $0  _|

          Yes Separate Share Rule: 

          	Year 2: SS’s POV: 	$120 (25% taxable) 	—> $30__________

	             AB’s POV: 	$0  		—> $0 	               | $180

          	Year 3: SS’s POV: 	$120 (25% taxable) 	—> $30 	               | Total

	             AB’s POV: 	$0 		—> $0 	               | Tax 

         	 Year 4: AB’s POV: 	$480 (25% taxable)  	—> $120 ________|



     Ex: “T must pay 50% of income to each A and B, but T can give principal to A or 

     B from the entire corpus” 

          SSR does NOT apply bc ability to “sprinkle” payment to one B affects what  

          the other B gets (if T gives principal to A, less income to A & B next year) 

     Ex: T creates separate share equal in value for each of D’s kids. “T must pay all 

     income to ABC from the earned income on each’s share. T has discretion to 

     give principal to ABC from each of their respective shares” 

          SSR DOES apply bc what T gives A will not affect what B or C get 

     Ex: Sprinkle trust. “T has discretion to sprinkle income/principal to ABC” 

          SSR does NOT apply bc ability to sprinkle payment to A reduces what BC get

Allocating DNI

RR 1.663(c)-2(b)(1): the amount of DNI for any share under IRC 663(c) is computed as a separate trust/estate, based on the proportion of gross income/deduction that’s included/deducted from DNI 

     Allocation: 1)  GI that’s included in DNI AND FAI is allocated in accords with the 

           amount of FAI to which each share is entitled (RR 1.663-2(b)(2))

     2)  Phantom income is allocated in same proportion as FAI (-2(b)(4))

     3)  IRD, if not FAI, is allocated based on relative values of shares 

           that could potentially be funded with IRS (RR 1.663(c)-2(b)(3))

     4)  Deductions & losses that apply solely to one share are NOT 

 	           available to the other shares (RR 1.663(c)-2(b)(5))



TAXABLE YEARS 

Trusts: IRC 644(a): trusts are on calendar year taxable year

Estates: IRC 441: estates need NOT be on the calendar year taxable year 

Timing Issues: IRC 662(c): if B’s taxable year is different than the trust or estate’s taxable year, the amount of income included in B’s gross income is based on the DNI and OAPCRTBD a B gets from the trust/estate during the trust/estate’s taxable eyar, ending within or with B’s taxable year 

     Ex: D died in 2016. D’s estate elects a Jan 31, 2017 taxable year. Estate makes a 

     distribution to B on February 15, 2017. B is calendar year TP 

          Estate files it’s tax return in April 2018 (made distribution in its 2018 Year) 

          B “gets” the income in B’s 2018 Year 

          B reports the income in April 2019 (B got income during B’s 2018 Year) 







In-Kind Distributions

1)  Is there mandatory gain or loss recognition? 

          A)  Mandatory Recognition: 

                    Yes Sale or Exchange: Kenan Gain: Required distribution of assets to 

satisfy a gift is a “sale or other disposition” for IRC 1001 purposes 

Sold for FMV: RR 1.651(a)-2(d): if distributes assets bc of requirement 

to distribute all income currently, treat as if trust sold the property for 

its FMV on the date of distribution 

Discretionary Distributions: do NOT trigger gain/loss recognition 

Gain/Loss Recognition: RR 1.661(a)-2(f): yes recognize gain/loss from 

an in-kind distribution if the distribution is in satisfaction of a right to 

receive a distribution of: i)  Specific dollar amount; 

		              Distribution of assets in lieu of cash is OK 

		    ii)  Specific assets, other than that distributed 

		              Distribution of different assets OK if 

              allowed under local law 

		   iii)  Income in IRC 643(b) (unitrust income) if it

          is required to be distributed currently

	      Residuary Beneficiary: do NOT recognize gain/loss (not specific)

	           Ex: PR distributes 10 shares of stock to ABCD, each of whom got 

           25% of the residuary estate

	Gain is NOT recognized bc not a right to specific property 

       	Ex: T has discretion to give corpus to A. T gives 50 shares of Stock to A 

     	     Gain is NOT recognized, T had discretion so it is NOT “mandatory” 

   	Ex: T must distribute $5 to A at 40. T gives 40 shares of Stock ($5 FMV) 

	     Gain IS recognized bc mandatory distribution 

	Ex: PR distributes 40 shares of Stock X to A, even though T was 

required to distribute 50 share of Stock Y to A. Same FMV 

	     Gain IS recognized bc mandatory even though different property 

          B)  If Loss Is Recognized, Is It Disallowed Under IRC 267 Related Party Rules? 

	Trusts: IRC 267(b)(4): trust can NOT deduct loss from sales/exchanges

	Estates: IRC 267(b)(4): estate can NOT deduct loss from sale/exchange  

	     Exception: IRC 267(b)(13): Estates (NOT trusts) CAN deduct losses 

     to meet a specific pecuniary bequest 

          C)  Does the gain or loss enter into DNI? 

2)  If not mandatory, should the T elect to recognize the gain under IRC 643(e)(3)? 

          Election: IRC 643(e)(3)(B): if in-kind distribution is not mandatory, then TP 

          can still elect to recognize gain or loss 

          Irrevocability: Once an election is made, it is irrevocable 

          Scope: Election must be made for ALL distributions in the year, and the full 

          amount of gain must be recognized 

          Loss: NEVER good idea to elect to recognize a loss (disallowed in IRC 267)

3)  If it is a T2 distribution, what is the amount deemed to have been distributed? 

          IRC 643(e)(2): the amount taken into account for FAIRTBD and OAPCRTBD is 

          the lesser of: 	A)  Basis of the property in B’s hands; or

		B)  The FMV of the property 

4)  What is the B’s basis in the property? 

          IRC 643(e)(1): basis of the property received by B is the AB plus/minus any 

          gain/loss recognized on distribution 

               Formula: 	AB of Asset

		Gain Recognized 

		(Loss Recognized) 

		AB of Asset in B’s Hands 

          Tacking: IRC 1223(2): tacking of holding periods IS allowed 

          Ex: D’s will says: “Must give $5,000 to A.” PR meets this in Y3 with Stock X 

          ($4,000 AB, $5,000 FMV). A sells Stock X in Y4 for $6,000 

	At Distribution: Trust’s POV: 	$1,000 Gain 

         A’s POV:	$5,000 AB 

	At Sale: 	         A’s POV: 	$1,000 Gain 



          Ex: D’s will says: “Must give $5,000 to A.” PR meets this in Y3 with Stock X 

          ($7,000 AB, $5,000 FMV). A sells Stock X in Y4 for $6,000 

	At Distribution: Trust’s POV: 	$2,000 Loss (See IRC 267(b)(13)) 

         A’s POV:	$5,000 AB 

	At Sale: 	         A’s POV: 	$1,000 Gain 



          Ex: D’s trust says: “Must give $5,000 to A.” PR meets this in Y3 with Stock X 

          ($7,000 AB, $5,000 FMV). A sells Stock X in Y4 for $6,000 

	At Distribution: Trust’s POV: 	$0 Loss (See IRC 267(b)) 

         A’s POV:	$7,000 AB 

	At Sale: 	         A’s POV: 	$0 Gain